                                          Leon B. Silver (SBN: 012884)
                                      1   Andrew S. Jacob (SBN: 022516)
                                      2   Rebecca N. Cain (SBN: 025604)
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      3   2 North Central Avenue, Suite 2200
                                          Phoenix, AZ 85004
                                      4   Telephone: (602) 794-2493
                                      5   Facsimile: (602) 281-4448
                                          lsilver@grsm.com
                                      6   ajacob@grsm.com
                                          rcain@grsm.com
                                      7   Attorneys for Plaintiffs
                                      8                       IN THE UNITED STATES DISTRICT COURT
                                      9                                FOR THE DISTRICT OF ARIZONA
                                     10   Lisa Norton, et al.;                               ) CASE 2-15-cv-00087-SPL
Gordon Rees Scully Mansukhani, LPP




                                                                                             )
   2 N. Central Avenue, Suite 2200




                                     11
                                                                         Plaintiffs,         ) SECOND AMENDED JOINT
         Phoenix, AZ 85004




                                     12                                                      ) PROPOSED
                                                 vs                                          ) FINAL PRETRIAL ORDER
                                     13
                                                                                             )
                                          Joseph M. Arpaio, et al.;
                                     14                                                      )
                                                                                             )
                                     15                                    Defendants.
                                                                                             )
                                     16                                                      )

                                     17        The following is the Second Amended Joint Proposed Final Pretrial Order, with the

                                     18   modified exhibit list consistent with the parties’ Joint Motion to Modify Proposed Final

                                     19   Pretrial Order, filed herewith. 1

                                     20   1. TRIAL COUNSEL FOR THE PARTIES

                                     21                Plaintiff(s):

                                     22
                                     23
                                     24   1
                                            As stated on the record at the October 1, 2019 Pre-trial Conference, by modifying this
                                     25   pre-trial order in accordance with the discussion at that conference, Plaintiffs do not intend
                                          to waive, limit or otherwise consent to the removal of any previously stated claim, or any
                                     26   right to challenge any prior ruling of the Court regarding any of their claims.
                                     27
                                                                                         1
                                     28
                                          Leon B. Silver (SBN: 012884)
                                      1
                                          Andrew S. Jacob (SBN: 022516)
                                      2   Rebecca N. Cain (SBN: 025604)
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      3
                                          2 North Central Ave., Suite 2200
                                      4   Phoenix, AZ 85004
                                          Telephone: (602) 794-2460
                                      5
                                          Facsimile: (602) 265-4716
                                      6   lsilver@grsm.com
                                          ajacob@grsm.com
                                      7
                                          rcain@grsm.com
                                      8
                                      9
                                               Defendant Maricopa County
                                     10
Gordon Rees Scully Mansukhani, LPP




                                          J. Arthur Eaves
   2 N. Central Avenue, Suite 2200




                                     11
                                          Robin E. Burgess
         Phoenix, AZ 85004




                                     12   SANDERS & PARKS, P.C.
                                          3030 North Third Street, Suite 1300
                                     13
                                          Phoenix, AZ 85012
                                     14   (602) 532-5730 (Eaves)
                                          (602) 532-5048 (Burgess)
                                     15
                                          (602) 230-5048 (Fax)
                                     16   Artie.Eaves@SandersParks.com
                                          Robin.Burges@SandersParks.com
                                     17
                                          Attorneys for Maricopa County
                                     18
                                     19
                                               Individual Defendants
                                     20
                                     21   Michele M. Iafrate
                                          IAFRATE & ASSOCIATES
                                     22
                                          649 North Second Avenue
                                     23   Phoenix, AZ 85003
                                          (602) 234-9775
                                     24
                                          (602) 254-9733 (Fax)
                                     25   miafrate@iafratelaw.com
                                          Attorneys for Individual Defendants
                                     26
                                     27
                                                                                2
                                     28
                                      1   2. STATEMENT OF JURISDICTION
                                      2             The Court has jurisdiction over federal claims pursuant to 28 U.S.C. § 1331
                                      3   and supplemental jurisdiction over state law claims pursuant to 28 U.S.C. § 1367(a).
                                      4               The parties do not dispute jurisdiction.
                                      5   3. STIPULATIONS AND UNCONTESTED FACTS AND LAW
                                      6                The following material facts are admitted by the parties and require no
                                      7   proof:
                                      8             1. Plaintiff Bret Frimmel is the sole owner of Plaintiff Pishka, Inc.
                                      9             2. Pishka, Inc. currently owns and operates two restaurants located in
                                     10                Maricopa County that do business as “Uncle Sam’s.” For clarity, Pishka,
Gordon Rees Scully Mansukhani, LPP




                                                       Inc. will be referred to hereinafter as “Uncle Sam’s.”
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12             3. Lisa Norton and Plaintiff Bruce Norton are married.
                                     13             4. Mr. Frimmel opened a second Uncle Sam’s restaurant in Scottsdale in
                                     14                2001.
                                     15             5. In January 2012, Mr. Frimmel entered a contract to sell the Scottsdale
                                     16                Uncle Sam’s restaurant.
                                     17             6. The Scottsdale Uncle Sam’s restaurant closed on August 12, 2012.
                                     18             7. Mr. Frimmel opened a third Uncle Sam’s restaurant on 83rd Avenue in
                                     19                Peoria, Arizona in 2005.
                                     20             8. Until January 2017, Defendant Joseph Arpaio was the Sheriff of Maricopa
                                     21                County, Arizona.
                                     22             9. Until January 2017, Arpaio was acting under color of State law.
                                     23             10. Until January 2017, Arpaio was responsible for setting and implementing
                                     24                MCSO policies and practices.
                                     25             11. Until January 2017, Defendant Joshua Henderson was an MCSO sworn
                                     26                Deputy Sheriff or sergeant.
                                     27
                                                                                      3
                                     28
                                      1              12. Until January 2017, Deputy Henderson was acting under color of State
                                      2                 law.
                                      3              13. Defendant Daniel Gandara was a sworn MCSO Deputy Sheriff.
                                      4              14. Deputy Gandara passed away.
                                      5              15. Defendant Sean Locksa is a sworn MCSO Deputy Sheriff.
                                      6              16. Defendant Christopher Hechavarria is a sworn MCSO Deputy Sheriff.
                                      7              17. Until January 2017, Gandara, Locksa, and Hechavarria were acting under
                                      8                 color of State law.
                                      9              18. On April 17, 2015, the State moved to dismiss all charges against Mr.
                                     10                 Frimmel.
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11              19. On April 23, 2015, the Superior Court dismissed all charges against Mr.
         Phoenix, AZ 85004




                                     12                 Frimmel.
                                     13             The following material facts, although not admitted, will not be contested at
                                     14   trial by evidence to the contrary:
                                     15             1. Plaintiff Lisa Norton was the first employee Stuart Frimmel hired to work
                                     16                  in Uncle Sam’s in 1980.
                                     17              2. Lisa Norton is currently a manager of the Uncle Sam’s restaurants.
                                     18              3. Bret Frimmel took over Pishka, Inc. and the operation of the Uncle Sam’s
                                     19                 restaurants in 1994.
                                     20              4. The Maricopa County Sheriff’s office (MCSO) is a law enforcement
                                     21                 agency of Defendant Maricopa County, Arizona.
                                     22              5. On August 2, 2012, Said Ishak a former employee at Uncle Sam’s
                                     23                 Scottsdale restaurant was arrested for stealing funds from the restaurant.
                                     24              6. On August 2, 2012, Denee Porter Ishak, also a former Uncle Sam’s
                                     25                 employee who worked only at the Peoria restaurant, and the wife of Said
                                     26                 Ishak, telephoned MCSO Immigration Tip-Line and stated that workers at
                                     27
                                                                                      4
                                     28
                                      1      the Uncle Sam’s restaurants did not have proper documentation to work in
                                      2      the United States.
                                      3   7. The “tip” was received by Deputy Cesar Brockman, who in turn, assigned
                                      4      Detective Wade Voeltz to investigate.
                                      5   8. In October 2012, Detective Voeltz was transferred out of the MCSO
                                      6      Criminal Employment Unit.
                                      7   9. In October 2012, Deputy Henderson was transferred into the MCSO
                                      8      Criminal Employment Unit and was assigned to take over the Uncle Sam’s
                                      9      investigation.
                                     10   10. On or about July 16, 2013, Deputy Henderson applied for three search
Gordon Rees Scully Mansukhani, LPP




                                             warrants (the “Premises Search Warrants”) – one for each of the two Uncle
   2 N. Central Avenue, Suite 2200




                                     11
                                             Sam’s locations and one for Mr. Frimmel’s residence.
         Phoenix, AZ 85004




                                     12
                                     13   11. Deputy Henderson provided three sworn probable cause affidavits to
                                     14      support the three applications for the Premises Search Warrants.
                                     15   12. Deputy Henderson obtained the Premises Search Warrants from a judge,
                                     16      which authorized search and seizure of business records at Mr. Frimmel’s
                                     17      residence and the two Uncle Sam’s restaurant locations.
                                     18   13. On July 17, 2013, MCSO executed the three Premises Search Warrants to
                                     19      conduct searches and seizures of property at two restaurants that operate
                                     20      under the name “Uncle Sam’s” and at Mr. Frimmel’s residence.
                                     21   14. In the course of those activities, MCSO arrested nine persons working at
                                     22      the Uncle Sam’s restaurants.
                                     23   15. MCSO released four of the nine arrested workers.
                                     24   16. MCSO detained one of the arrested workers on an unrelated charge.
                                     25   17. MCSO charged the remaining four workers with identity theft.
                                     26
                                     27
                                                                            5
                                     28
                                      1   18. Three of the Cooperating Witnesses used invalid or fraudulently obtained
                                      2      identification documents to obtain work at Uncle Sam’s.
                                      3   19. As part of that cooperation, the Cooperating Witnesses gave interviews to
                                      4      MCSO.
                                      5   20. Deputy Henderson interviewed the four Cooperating Witnesses using a
                                      6      Spanish language interpreter.
                                      7   21. All four witness interviews were recorded and three were transcribed
                                      8   22. Maricopa County Deputy County Attorney (DCA) Jaimee Oliver was
                                      9      present at the interviews.
                                     10   23. Neither Deputy Henderson nor DCA Oliver speaks or understands
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11      Spanish.
         Phoenix, AZ 85004




                                     12   24. DCA Oliver did not follow what was said at the interviews.
                                     13   25. MCSO arrested Mr. Frimmel and Mrs. Norton.
                                     14   26. Mr. Frimmel never displayed any hesitancy to follow MCSO instructions,
                                     15   27. On January 22, 2014, MCSO obtained a search warrant from a judge,
                                     16      allowing them to seize Mr. Frimmel’s and Mrs. Norton’s cellular
                                     17      telephones and extract information from them.
                                     18   28. On January 22, 2014, MCSO seized Mr. Frimmel and Mrs. Norton’s
                                     19      cellular telephones.
                                     20   29. MCSO later obtained search warrants from a judge, which authorized
                                     21      MCSO to obtain cellular telephone records from the service providers for
                                     22      Mr. Frimmel and Mrs. Norton’s cellular telephones.
                                     23   30. All three cellular telephone search warrants are referred to as the “Cellular
                                     24      Phone Search Warrants.”
                                     25   31. On January 15, 2015, the Maricopa County Superior Court dismissed the
                                     26      case against Mrs. Norton.
                                     27
                                                                             6
                                     28
                                      1         32. The Plaintiffs timely served Notices of Claims complying with A.R.S.
                                      2            §12-821.01
                                      3          The following issues of law are uncontested and stipulated to by the parties:
                                      4         1. The Individual Defendants acted under color of state law.
                                      5   4. CONTESTED ISSUES OF FACT AND LAW
                                      6         The following are the material issues of fact to be tried and decided:
                                      7         1. In March, 1980, Mr. Frimmel’s father, Stuart Frimmel, opened the first
                                      8             Uncle Sam’s restaurant in Phoenix.
                                      9         2. Just prior to the events that led to this action, Mr. Frimmel was exploring
                                     10            plans to significantly expand the Uncle Sam’s brand through franchising or
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11            sale to a regional or nationwide restaurant operator.
         Phoenix, AZ 85004




                                     12         3. During the relevant time period, neither Mr. Frimmel nor Mrs. Norton
                                     13            interviewed potential kitchen employees.
                                     14         4. Neither Mr. Frimmel nor Mrs. Norton speak or understand Spanish.
                                     15         5. At all times relevant to this litigation, Arpaio was a final decision maker
                                     16            for Maricopa County in the area of law enforcement.
                                     17         6. At present, Arpaio is a candidate in the 2020 election for Sheriff.
                                     18         7. On May 10, 2012, the United States Department of Justice filed a
                                     19             Complaint in federal court alleging that MCSO and Sheriff Arpaio “have
                                     20             engaged and continue to engage in a pattern or practice of unlawful
                                     21             discriminatory police conduct directed at Latinos in Maricopa County.”
                                     22         8. Deputy Henderson was not a certified detective.
                                     23         9. Deputy Henderson was not qualified to be a lead investigator in the MCSO
                                     24            Criminal Employment Unit.
                                     25         10. Prior to working on the Uncle Sam’s case, Deputy Henderson had never
                                     26            drafted a search warrant probable cause statement.
                                     27
                                                                                  7
                                     28
                                      1   11. Deputy Henderson did not receive training on drafting search warrant
                                      2      applications after he left the police academy.
                                      3   12. Deputy Henderson did not draft any search warrant applications before
                                      4      doing so for the Uncle Sam’s case.
                                      5   13. Deputy Henderson did not state any of the following facts in the three
                                      6      sworn affidavits or in any other part of the applications for the Premises
                                      7      Search Warrants:
                                      8        a.    Deputy Henderson’s investigation was initiated based on a report
                                      9              from Denee Porter Ishak that was almost a year old;
                                     10        b.    Denee’s husband, Said Ishak was arrested for felony theft of funds
Gordon Rees Scully Mansukhani, LPP




                                                     from Uncle Sam’s on the same day that she made her report to
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12              MCSO;
                                     13        c.    Said Ishak was convicted of stealing from Uncle Sam’s;
                                     14        d.    Denee Porter Ishak had been convicted of criminal possession of
                                     15              drug paraphernalia;
                                     16        e.    Denee Porter Ishak had never worked at the Phoenix Uncle Sam’s
                                     17              location;
                                     18        f.    Denee Porter Ishak was last employed at Uncle Sam’s in January
                                     19              2011;
                                     20        g.    Said Ishak had not worked at the Phoenix location at any time after
                                     21              he was sent to jail in 2009 (for a repeat DUI) and had not worked at
                                     22              any Uncle Sam’s after June 2012;
                                     23        h.    Neither Said Ishak nor Denee Porter Ishak had personal knowledge
                                     24              concerning activities at, or even the location of Frimmel’s then
                                     25              current personal residence;
                                     26
                                     27
                                                                           8
                                     28
                                      1        i.   Neither Arizona Department of Economic Security, nor any
                                      2             Maricopa County records linked Mr. Frimmel’s home address to
                                      3             Uncle Sam’s business operations; and
                                      4        j.   MCSO surveillance of Mr. Frimmel’s home did not show any
                                      5             evidence of business activity.
                                      6   14. Deputy Henderson made the following false statements in sworn affidavits
                                      7      of probable cause that he provided to obtain the Premises Search Warrants:
                                      8        a. MCSO detectives saw Uncle Sam’s employee vehicles at Mr.
                                      9             Frimmel’s personal residence;
                                     10        b. County Assessor records linked Mr. Frimmel’s home to the Uncle
Gordon Rees Scully Mansukhani, LPP




                                                    Sam’s business;
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12        c. He received information from a person he referred to as a
                                     13             “confidential source”; and
                                     14        d. this “confidential source” told Deputy Henderson that he “was
                                     15             positive no [Uncle Sam’s] employees had to fill out the A-4 state
                                     16             tax form.”
                                     17   15. No one supervising Deputy Henderson checked his sworn affidavits for
                                     18      errors or omissions.
                                     19   16. Arpaio approved MCSO Criminal Employment Unit operations.
                                     20   17. On or about July 16, 2013, Deputy Henderson met with Arpaio and others
                                     21      for 30 to 60 minutes.
                                     22   18. At this meeting, Deputy Henderson presented the status of his
                                     23      investigation of the Uncle Sam’s restaurants and his plans to execute the
                                     24      Premises Search Warrants.
                                     25   19. Arpaio approved Deputy Henderson’s plan to execute the Premises Search
                                     26      Warrants.
                                     27
                                                                          9
                                     28
                                      1   20. MCSO SWAT officers executed the search warrant for Mr. Frimmel’s
                                      2      personal residence by breaking down a door.
                                      3   21. The fourth worker used a valid Arizona driver’s license and valid social
                                      4      security card obtained several years before applying for work at Uncle
                                      5      Sam’s.
                                      6   22. The four workers charged with identity theft (Fernando Gonzalez, Emigdio
                                      7      Munoz Gonzalez, Victor Vargas, and Valentin Villanueva, collectively the
                                      8      “Cooperating Witnesses”) entered into plea agreements whereby they each
                                      9      admitted to an undesignated felony that could be reduced to a
                                     10      misdemeanor if they cooperated with prosecution of Frimmel and Norton.
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   23. None of the Cooperating Witnesses obtained identity documents from
                                             anyone associated with Uncle Sam’s.
         Phoenix, AZ 85004




                                     12
                                     13   24. None of the Cooperating Witnesses were interviewed by Frimmel or
                                     14      Norton prior to their employment.
                                     15   25. As part of their plea agreements, the Cooperating Witnesses agreed to
                                     16      cooperate with the MCSO investigation of Frimmel and Norton.
                                     17   26. At MCSO’s request, Federal authorities arranged for the Cooperating
                                     18      Witnesses to receive deferred deportation status and authorization to work
                                     19      in the United States.
                                     20   27. In his interview, Fernando Gonzalez stated in Spanish as follows:
                                     21        a.     he was hired by someone named “Lalo”;
                                     22        b.     “he did not sign any forms or present any identification at the time
                                     23               of hire”; and
                                     24        c.     Mrs. Norton instructed him, later when he was working, “to give
                                     25               Latinos applications.”
                                     26   28. Fernando Gonzalez did not say:
                                     27
                                                                           10
                                     28
                                      1        a.    he spoke to either Mrs. Norton or Mr. Frimmel during his hiring
                                      2              process;
                                      3        a.    he was instructed to give applications to Latinos that he knew lacked
                                      4              valid authorization to work.
                                      5   29. Under state and federal law:
                                      6        a.    new workers are not required to present identification documents
                                      7              such as a social security card until three days after they are hired;
                                      8        b.    employers are not required to make photocopies of worker
                                      9              identification documents.
                                     10   30. In his interview, Emigdio Munoz Gonzalez stated in Spanish that when he
Gordon Rees Scully Mansukhani, LPP




                                             was hired at Uncle Sam’s:
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12        a.    he used a social security card that he had been using for 18 years;
                                     13              and
                                     14        b.    he had a valid Arizona driver’s license.
                                     15   31. In his interview, Victor Vargas stated in Spanish as follows:
                                     16        a.    he provided Uncle Sam’s a social security card and photo
                                     17              identification within three days of when he was hired;
                                     18        b.    he obtained that social security card from an unnamed person who
                                     19              had no relation to Uncle Sam’s; and
                                     20        c.    he did not believe that Mrs. Norton or Mr. Frimmel knew that he was
                                     21              using an invalid social security card;
                                     22   32. In his interview, Valentin Villanueva stated in Spanish as follows:
                                     23        a.    he was hired to work at Uncle Sam’s by an Uncle Sam’s employee
                                     24              whose name he did not remember, not by Mr. Frimmel or Mrs.
                                     25              Norton; and
                                     26
                                     27
                                                                             11
                                     28
                                      1        a.    during all of his employment at Uncle Sam’s he had no dealings with
                                      2              Mr. Frimmel beyond “just a few words.”A former Uncle Sam’s
                                      3              employee, Manuel Arredondo, was later arrested by MCSO.
                                      4   33. Another former Uncle Sam’s worker, Jorge Armando Lara, was
                                      5      interviewed by MCSO.
                                      6   34. In his interview, Jorge Armando Lara stated in Spanish as follows:
                                      7        A: He [Frimmel] knew that we’re Mexicans beforehand.
                                      8
                                               Q: Yeah, but that doesn’t mean anything. W- we have - I have to get
                                      9        evidence that he knew, do you understand? Like, for example, if you
                                               had a conversation where he - he knew that - that the numbers you
                                     10
Gordon Rees Scully Mansukhani, LPP




                                               were providing were fake or something like that.
   2 N. Central Avenue, Suite 2200




                                     11
                                               A: Well that - I don’t remember that because I left the application
         Phoenix, AZ 85004




                                     12
                                               there. Like two weeks later they called me that I could work.
                                     13
                                               Q: But he never - he never told you anything about - about for
                                     14
                                               example, that number? He never...
                                     15
                                               A: No. A: No.
                                     16
                                     17   35. Lara did not tell Mr. Frimmel that he did not have a Social Security card.
                                     18   36. MCSO conducted a recorded interview of Manuel Arredondo.
                                     19   37. In that interview, Manuel Arredondo stated in Spanish as follows:
                                     20        a.    he purchased a social security card and other identification from an
                                     21              unnamed person before he applied for work at Uncle Sam’s;
                                     22        b.    he provided those documents to an unnamed Spanish speaking
                                     23              manager at Uncle Sam’s when he was hired;
                                     24        c.    he never told Mr. Frimmel or Mrs. Norton that his Arizona food
                                     25              handler’s card was expired;
                                     26
                                     27
                                                                           12
                                     28
                                      1        d.       Mr. Frimmel told employees they must have food handler’s cards;
                                      2                 and
                                      3        e.       he never changed a date on any Uncle Sam’s employee’s documents.
                                      4   38. Like the four Cooperating Witnesses, Manuel Arredondo obtained
                                      5      deferred deportation status and authorization to work in the United States
                                      6      at the request of MCSO.
                                      7   39. In August 2013, federal authorities arrested the owner and managers at
                                      8      multiple Danny’s Car Wash locations in Maricopa County, charging them
                                      9      with knowingly hiring workers who were not authorized to work in the
                                     10      United States.
Gordon Rees Scully Mansukhani, LPP




                                          40. The Danny’s Car Wash owner and managers knew these workers were
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12      unauthorized because the same workers had been terminated previously
                                     13      because they lacked such authorization.
                                     14   41. The Danny’s Car Wash raids and arrests got considerable attention from
                                     15      the media.
                                     16   42. Arpaio wanted to present himself to the public as aggressively enforcing
                                     17      identity theft laws against undocumented workers and their employers.
                                     18   43. At the end of 2013, Arpaio communicated his desire to the MCSO
                                     19      Criminal Employment Unit to have it arrest an employer for identity theft.
                                     20   44. Arpaio had a practice of pressuring his subordinates to make news worthy
                                     21      arrests.
                                     22   45. On or about January 21, 2014, Henderson presented a plan to Arpaio and
                                     23      others to arrest Mr. Frimmel and Mrs. Norton for identity theft and
                                     24      forgery.
                                     25   46. That January 21, 2014 meeting between Arpaio and Deputy Henderson
                                     26      lasted 30 to 60 minutes.
                                     27
                                                                            13
                                     28
                                      1   47. Arpaio both understood and approved the plan to arrest Mr. Frimmel and
                                      2      Mrs. Norton.
                                      3   48. On January 22, 2014, Deputy Henderson and other MCSO deputies
                                      4      arrested Mr. Frimmel and Mrs. Norton without an arrest warrant.
                                      5   49. MCSO charged Mr. Frimmel with knowingly taking the identity of
                                      6      another, conspiracy to take the identity of another, forgery, and knowingly
                                      7      trafficking in the identity of another.
                                      8   50. MCSO charged Mrs. Norton with knowingly taking the identity of another
                                      9      and conspiracy to take the identity of another.
                                     10   51. Mr. Frimmel is a large man whose hands do not readily come together
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11      behind his back.
         Phoenix, AZ 85004




                                     12   52. After arresting Mr. Frimmel, Deputy Henderson placed him in handcuffs
                                     13      with his arms behind his back.
                                     14   53. Deputy Henderson kept Mr. Frimmel in these handcuffs with arms behind
                                     15      his back for at least an hour.
                                     16   54. Mr. Frimmel twice calmly told Deputy Henderson that he was
                                     17      experiencing substantial discomfort in his right arm and shoulder and
                                     18      asked him to loosen the cuffs.
                                     19   55. Deputy Henderson did not respond to Mr. Frimmel’s complaints of
                                     20      discomfort.
                                     21   56. While he was restrained in the handcuffs, Mr. Frimmel’s right hand
                                     22      swelled and went numb and his right shoulder became very painful.
                                     23   57. The following day, January 23, 2014, Dr. Mitchel Lipton, a hand surgeon,
                                     24      examined Mr. Frimmel and found discoloration and weakness of Mr.
                                     25      Frimmel’s right hand and diagnosed “acute compression, right thoracic
                                     26      outlet syndrome.”
                                     27
                                                                              14
                                     28
                                      1   58. Dr. Lipton told Mr. Frimmel that the nerve to his right hand was injured
                                      2      and would need to grow back for the pain, numbness and weakness to
                                      3      resolve, which would take up to a year, if it happens at all.
                                      4   59. Mr. Frimmel’s right hand was numb for at least six months after his
                                      5      handcuffing; it tingled constantly for an additional six months; and to this
                                      6      day still tingles on occasion.
                                      7   60. Prolonged use of handcuffs caused the injury to Mr. Frimmel’s right hand.
                                      8   61. The injury would not have occurred or would have been lessened if the
                                      9      handcuffs had been removed or adjusted.
                                     10   62. Mr. Frimmel did not resist arrest in any manner.
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   63. The applications for the Cellular Phone Search Warrants were each
         Phoenix, AZ 85004




                                     12      supported by affidavits of probable cause that were sworn to by
                                     13      Defendants Gandara, Hechavarria, and Locksa.
                                     14   64. In his sworn affidavit, Hechavarria falsely stated:
                                     15        a.    Mr. Frimmel and Mrs. Norton had committed crimes on or about
                                     16              September 30, 2013;
                                     17        b.    “illegal drugs” and “illegal drug trafficking” were part of the
                                     18              criminal activity under investigation; and
                                     19        c.    Mrs. Norton “owned” Uncle Sam’s
                                     20   65. In their sworn affidavits, Locksa and Gandara falsely stated that Mr.
                                     21      Frimmel and Mrs. Norton had committed crimes on or about October 1,
                                     22      2013.
                                     23   66. Locksa and Gandara both falsely stated in their sworn affidavits that Uncle
                                     24      Sam’s workers had been convicted of forgery.
                                     25   67. All three sworn affidavits failed to inform the magistrate of any of the
                                     26      following material information:
                                     27
                                                                              15
                                     28
                                      1        a.   the arrested workers obtained federal permission to remain in the
                                      2             United States and work as a result of their agreement to cooperate
                                      3             with the investigation and prosecution of Mr. Frimmel and Mrs.
                                      4             Norton; and
                                      5        b.   there was no evidence that cell phones were used in the hiring
                                      6             process at Uncle Sam’s.
                                      7   68. Deputy Henderson drafted a report, the “Charging Summary,” that
                                      8      purported to recount the evidence that justified arresting and charging Mr.
                                      9      Frimmel and Mrs. Norton with crimes.
                                     10   69. Deputy Henderson gave the Charging Summary to DCA Jaimee Oliver,
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11      the Assistant Maricopa County Attorney assigned to work with the MCSO
         Phoenix, AZ 85004




                                     12      Criminal Employment Unit.
                                     13   70. Deputy Henderson did not provide any evidence – such as interview
                                     14      recordings or transcripts or copies of allegedly forged documents – to
                                     15      DCA Oliver, nor did DCA Oliver ask Henderson for any such evidence.
                                     16   71. In his Charging Summary, Deputy Henderson made a number of material
                                     17      false statements.
                                     18   72. Deputy Henderson falsely told DCA Oliver that former Uncle Sam’s
                                     19      worker Victor Moran Vargas told him that Mr. Frimmel “provided”
                                     20      Vargas a “fake social security card at the time of hiring.”
                                     21   73. MCSO did not do any forensic examination of the W-4 document that
                                     22      Deputy Henderson falsely stated in the Charging Summary was forged at
                                     23      the direction of Mr. Frimmel.
                                     24   74. DCA Oliver would not have sought a grand jury indictment on identity
                                     25      theft or forgery, or prosecuted Mr. Frimmel or Mrs. Norton for identity
                                     26
                                     27
                                                                           16
                                     28
                                      1      theft or forgery if she had been provided the translated transcripts of the
                                      2      other former employee interviews.
                                      3   75. A January 22, 2014, a MCSO press release stated:
                                      4        a.   Mr. Frimmel and Mrs. Norton were arrested on charges related to
                                      5             identity theft;
                                      6        b.   Mr. Frimmel was arrested on forgery charges; and
                                      7        c.   “Maricopa County Sheriff’s detectives have questioned several
                                      8             witnesses who claimed to have first-hand knowledge that Norton
                                      9             and Frimmel colluded together to acquire false identification
                                     10             documents in order to provide those IDs to undocumented workers
Gordon Rees Scully Mansukhani, LPP




                                                    wishing to be employed at both restaurants.”
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12   76. Arpaio approved the contents of the January 22, 2014 MCSO press release
                                     13      before it was published to the public.
                                     14   77. In fact, MCSO did not have any witness who claimed to know that Mrs.
                                     15      Norton or Mr. Frimmel did anything to acquire or provide false
                                     16      identification documents to anyone.
                                     17   78. On January 22, 2014, Phoenix Channel 3 showed Arpaio stating in an
                                     18      interview that Mr. Frimmel and Mrs. Norton “were arrested for providing
                                     19      stolen IDs mainly social security cards to their employees.” On January
                                     20      22, 2014 Channel 3 showed Arpaio stating in an interview that Mr.
                                     21      Frimmel and Mrs. Norton “were arrested for providing stolen IDs mainly
                                     22      social security cards to their employees.”
                                     23   79. Mr. Frimmel and Mrs. Norton did not provide stolen IDs to any employee.
                                     24   80. On January 22, 2014, MCSO had no evidence that Mr. Frimmel or Mrs.
                                     25      Norton provided stolen IDs to any employee.
                                     26
                                     27
                                                                           17
                                     28
                                      1   81. On January 24, 2014, Arpaio provided televised interviews in which he
                                      2      stated as fact that Mr. Frimmel “was knowingly hiring employees with
                                      3      fake social security numbers” and “was arrested for providing stolen ID’s,
                                      4      mainly social security cards, to his workers.”
                                      5   82. On April 15, 2015, the Superior Court held:
                                      6        a.   it was “unreasonable and reckless” for Henderson to make false
                                      7             statements and omit other facts from his probable cause affidavit;
                                      8             and
                                      9        b.   when properly reformed to account for Henderson’s “reckless
                                     10             disregard for the truth,” the affidavits did not establish the probable
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11             cause required to issue the Premises Search Warrants.
         Phoenix, AZ 85004




                                     12   83. More specifically, the Superior Court held that it was unreasonable and
                                     13      reckless” for Henderson and the other deputies to:
                                     14        a.   “not inquire into the time frame from which the information
                                     15             provided by [the complainants] and contained in the affidavit was
                                     16             gained, and to present the affidavit to the magistrate without any
                                     17             indication that the timeliness of the information therein was
                                     18             unknown”;
                                     19        b.   “not inquire into the history, background, or motivations of the
                                     20             complainant[s], and to present the affidavit to the magistrate without
                                     21             any indication that the motivations of the complainants were
                                     22             suspect”;
                                     23        c.   “discuss [unrelated and unsupported] tax irregularities in the
                                     24             affidavits”;
                                     25
                                     26
                                     27
                                                                          18
                                     28
                                      1                   d.    “intentionally or unintentionally” make a “significant and material
                                      2                         misstatement” that [one complainant] was “positive that no
                                      3                         employees had to fill out the A-4 state tax form”;
                                      4                   e.    “to include … reference to the Cochise address [Mr. Mr. Frimmel’s
                                      5                         personal residence]” when stating that that MCSO observed parked
                                      6                         employee vehicles;
                                      7                   f.    “not to acknowledge in the affidavit that the complainants were
                                      8                         anonymous, their identities were unknown at that time, and little was
                                      9                         known/verified about their backgrounds.”
                                     10              84. On January 15, 2015, the Maricopa County Superior Court dismissed the
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11                 case against Mrs. Norton at the request of the County Attorney.
                                                     85. The following are direct consequences of the Defendants’ actions:
         Phoenix, AZ 85004




                                     12
                                     13                   a.    Mr. Frimmel’s business, Pishka, Inc. (dba Uncle Sam’s), suffered a
                                     14                         substantial loss of business and profits;
                                     15                   b.    Mr. Frimmel and Mrs. Norton suffered substantial expenses
                                     16                         defending against unwarranted criminal charges;
                                     17                   c.    Mr. Frimmel and Mrs. Norton suffered public embarrassment;
                                     18                   d.    Plans to expand, sell or franchise Uncle Sam’s were derailed;
                                     19                   e.    Mrs.    Norton    suffers   emotional       distress,   rashes,   anxiety
                                     20                         sleeplessness, and other physical symptoms which require
                                     21                         medication and ongoing counseling;
                                     22                   f.    Mr. Frimmel incurred medical expense to treat his nerve injury;
                                     23                   g.    Mr. Frimmel suffers pain in his right hand and arm, public
                                     24                         embarrassment, sleeplessness, lethargy, and depression.
                                     25             The following material facts, although not admitted, will not be contested at
                                     26   trial by evidence to the contrary:
                                     27
                                                                                      19
                                     28
                                      1           1. _________________________
                                      2           2. __________________________
                                      3              The following issues of law are uncontested and stipulated to by the parties:
                                      4   5. CONTESTED ISSUES OF FACT AND LAW
                                      5           The following are the material issues of fact to be tried and decided:
                                      6
                                      7      Issue #1: Whether the raids in July 2013 and the defamatory statements made by
                                      8      MCSO representatives and Arpaio in January 2014 were the proximate cause of the
                                      9      decline in Uncle Sam’s profits.
                                     10      Plaintiffs Frimmel and Pishka, Inc. Contend:
Gordon Rees Scully Mansukhani, LPP




                                             There is no other logical explanation as to why business at Uncle Sam’s fell off
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12      sharply right after the July 2013 raids on the restaurants and even more substantially
                                     13      again right after the January 2014 arrests and defamation.
                                     14      Defendants Contend:
                                     15      Plaintiffs were investigated for criminal offenses as a result of their own actions.
                                     16      Uncle Sam’s, although enticing when it opened, lost its popularity due to owners
                                     17      never redecorating, updating the décor, and never improving/updating the food.
                                     18      Defendants are entitled to immunity.
                                     19
                                     20      Issue #2: Whether Pishka, Inc. suffered lost profits damages and in what amount.
                                     21      Plaintiffs Frimmel and Pishka, Inc. Contend:
                                     22      Plaintiff’s business loss damages will be demonstrated by testimony from a business
                                     23      damages expert as previously disclosed.
                                     24      Defendants Contend:
                                     25
                                     26
                                     27
                                                                                    20
                                     28
                                      1   Plaintiffs business damages were the result of their own actions. Plaintiffs’ expert
                                      2   will be refuted and can only guess the proximate cause of the damages. Defendants
                                      3   are entitled to immunity.
                                      4
                                      5   Issue #4: Whether Henderson lacked a reasonable basis to believe there was
                                      6   evidence of ongoing criminal activity at Mr. Frimmel’s personal residence.
                                      7   Frimmel Contends: Henderson had no evidence that any Uncle Sam’s business
                                      8   activity occurred at Mr. Frimmel’s personal residence.
                                      9   Defendants Contend:
                                     10   Witnesses stated that Frimmel kept business paperwork at his home. The Secretary
Gordon Rees Scully Mansukhani, LPP




                                          of State paperwork lists Frimmel’s residence as the address for “Uncle Sam’s.”
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12   Deputy Henderson is entitled to immunity.
                                     13
                                     14   Issue #5: Whether the searches and seizures at Mr. Frimmel’s personal residence
                                     15   violated his Fourth Amendment rights.
                                     16   Frimmel Contends:
                                     17   Henderson provided a magistrate an affidavit of probable cause which, when
                                     18   corrected for material omissions and misstatements would not have provided a basis
                                     19   to find probable cause to search Mr. Frimmel’s personal residence.
                                     20   Defendants Contend:
                                     21   Regardless of the search warrant application, Deputy Henderson and the MCSO had
                                     22   probable cause to search the residence. None of the Defendants acted in a way that
                                     23   violated the rights of any Plaintiff. If so, Defendants are entitled to immunity.
                                     24
                                     25   Issue #6: Whether the searches and seizures at the Uncle Sam’s restaurants violated
                                     26   Frimmel’s Fourth Amendment rights.
                                     27
                                                                                 21
                                     28
                                      1   Frimmel Contends:
                                      2   The affidavits of probable cause corrected for material omissions and misstatements
                                      3   would not have established probable cause to search the Uncle Sam’s restaurants.
                                      4   Defendants Contend:
                                      5   Regardless of the search warrant application, Deputy Henderson had probable cause
                                      6   to search the two restaurants. Deputy Henderson is entitled to immunity.
                                      7
                                      8   Issue #7: Whether the searches and seizures of Mr. Frimmel’s and Mrs. Norton’s
                                      9   cellular telephones and carrier records violated their Fourth Amendment rights.
                                     10   Frimmel Contends:
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   The affidavits of probable cause corrected for material omissions and misstatements
                                          would not have established probable cause to search Mr. Frimmel’s or Mrs. Norton’s
         Phoenix, AZ 85004




                                     12
                                     13   cellular telephones or carrier records.
                                     14   Defendants Contend:
                                     15   Regardless of the search warrant application, Deputy Henderson had probable cause
                                     16   to search the cell phones and carrier records. None of the Defendants acted in a way
                                     17   that violated the rights of any Plaintiff. If so, Defendants are entitled to immunity.
                                     18
                                     19   Issue #8: Whether the training policies of Maricopa County were inadequate to train
                                     20   Henderson to handle the usual and recurring situations with which a lead investigator
                                     21   in the MCSO Criminal Employment Unit must deal.
                                     22   Plaintiffs Contend:
                                     23   Maricopa County policies (or lack thereof) allowed MCSO to make Henderson a lead
                                     24   investigator notwithstanding that Henderson had neither prior experience nor proper
                                     25   training to be a lead investigator and to do so without anyone in the Criminal
                                     26
                                     27
                                                                                    22
                                     28
                                      1   Employment Unit or other managerial positions providing meaningful review of his
                                      2   work.
                                      3   Defendants Contend:
                                      4   The training policies are irrelevant. There is no failure to train claim alleged. This
                                      5   issue should be deleted. It is irrelevant to this case as pled by Plaintiffs.
                                      6
                                      7   Issue #9: Whether Maricopa County was deliberately indifferent to the obvious
                                      8   consequences of its failure to train Henderson to be a lead investigator in the MCSO
                                      9   Criminal Employment Unit.
                                     10   Plaintiffs Contend:
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   Maricopa County knew or should have known that it was replacing well trained and
         Phoenix, AZ 85004




                                     12   experienced officers with officers who lacked the training, experience or oversight to
                                     13   evaluate or develop sufficient evidence to charge an employer with knowingly using
                                     14   false identity documents.
                                     15   Defendants Contend:
                                     16   The training and staffing are irrelevant. There is no failure to train or inadequate
                                     17   staffing claim alleged. This issue should be deleted. It is irrelevant to this case as
                                     18   pled by Plaintiffs.
                                     19
                                     20   Issue #11: Whether Henderson intended that Oliver would rely on his Charging
                                     21   Summary to decide whether there was sufficient evidence to bring felony counts
                                     22   against plaintiffs.
                                     23   Plaintiffs Contend:
                                     24   Henderson knew that his Charging Summary and grand jury testimony were the only
                                     25   information available to Oliver upon which she relied to decide whether to prosecute
                                     26   plaintiffs.
                                     27
                                                                                  23
                                     28
                                      1   Defendants Contend:
                                      2   Deputy Henderson’s job was to investigate crimes. He was not a prosecutor or the
                                      3   decision maker for charging. The standard for prosecuting a case is whether, based
                                      4   on the evidence presented there is a reasonable likelihood of conviction.
                                      5   Prosecutors do not make probable cause determinations. Those are determined by
                                      6   judges or grand juries. Ms. Oliver’s mental state is not part of the causal chain
                                      7   leading to Plaintiffs’ alleged damages. There are no allegations against Ms. Oliver.
                                      8   Even if there were she is entitled to immunity. Defendants are entitled to immunity.
                                      9
                                     10   Issue #13: Whether Henderson and Arpaio are liable for the expenses incurred by
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   Plaintiffs in defending the criminal charges.
         Phoenix, AZ 85004




                                     12   Plaintiffs Contend:
                                     13   Absent the material false statements and with the addition of material omissions, the
                                     14   Charging Summary would not have led a reasonable prosecutor to file felony charges
                                     15   against Mr. Frimmel or Mrs. Norton.
                                     16   Defendants Contend:
                                     17   The charging summary is not a pleading or document that had any legal effect. It
                                     18   was never introduced to the grand jury or had any legal significance. Prosecutors
                                     19   rely on more information to make a determination regarding filing of charges, and it
                                     20   is Defendants’ position that there was sufficient information to warrant the charges
                                     21   here, and the grand jury agreed there was probable cause, resulting in the charges.
                                     22   Defendants are entitled to immunity.
                                     23
                                     24   Issue #14: Whether any reasonable person could believe that it was not necessary to
                                     25   refuse to loosen, adjust or remove the handcuffs after Mr. Frimmel reported his
                                     26   symptoms.
                                     27
                                                                                 24
                                     28
                                      1   Frimmel Contends:
                                      2   A reasonable person would understand that a person can suffer injury if his arms are
                                      3   tightly pinned behind his back for a prolonged time. In addition, given that Mr.
                                      4   Frimmel was arrested for a non-violent offense, was entirely cooperative, and given
                                      5   that Henderson was not relying on a policy that required prolonged handcuffing in all
                                      6   cases without regard to such problems, Henderson had no compelling reason to refuse
                                      7   to adjust the handcuffs.
                                      8   Henderson Contends: An arrested person is handcuffed per policy for officer safety
                                      9   and safety of others. The standard is not reasonable person. The standard is gross
                                     10   negligence as pled by Plaintiffs. Henderson did not act in a grossly negligent
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   manner by keeping the handcuffs in place. There is not excessive force claim
         Phoenix, AZ 85004




                                     12   alleged by Plaintiffs. They pled gross negligence.. Further, Henderson is entitled to
                                     13   qualified immunity.
                                     14
                                     15   Issue #15: Whether Henderson showed reckless indifference to the likelihood that the
                                     16   handcuffs were injuring Mr. Frimmel.
                                     17   Frimmel Contends:
                                     18   Despite Mr. Frimmel’s complaints and the lack of exigent circumstances, Henderson
                                     19   made no effort to even investigate why Mr. Frimmel was reporting pain from the
                                     20   handcuffing.
                                     21   Henderson Contends: Plaintiffs do not cite to the proper standard. It is gross
                                     22   negligence. An arrested person is handcuffed per policy for officer safety and safety
                                     23   of others. Henderson did not act in a grossly negligent manner by keeping the
                                     24   handcuffs in place. There is no excessive force claim alleged by Plaintiffs. Further,
                                     25   Henderson is entitled to qualified immunity.
                                     26
                                     27
                                                                                 25
                                     28
                                      1   Issue #16: Whether any reasonable person could believe that it was not necessary to
                                      2   refuse to loosen, adjust or remove the handcuffs after Mr. Frimmel reported his
                                      3   symptoms.
                                      4   Frimmel Contends:
                                      5   A reasonable person would understand that a person can suffer injury if his arms are
                                      6   tightly pinned behind his back for a prolonged time. In addition, given that Mr.
                                      7   Frimmel was arrested for a non-violent offense, was entirely cooperative, and
                                      8   Henderson was not relying on a policy that required prolonged handcuffing in all
                                      9   cases without regard to such problems, Henderson had no compelling reason to refuse
                                     10   to adjust the handcuffs.
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   Henderson Contends:
         Phoenix, AZ 85004




                                     12   An arrested person is handcuffed per policy for officer safety and safety of others.
                                     13   There is no excessive force claim alleged by Plaintiffs. Plaintiffs do not cite to the
                                     14   proper standard or claim. Henderson did not act in a grossly negligent manner by
                                     15   keeping the handcuffs in place. Further, Henderson is entitled to qualified
                                     16   immunity.
                                     17
                                     18   Issue #17: Whether Henderson showed reckless indifference to the likelihood that the
                                     19   handcuffs were injuring Mr. Frimmel.
                                     20   Frimmel Contends:
                                     21   Despite Mr. Frimmel’s complaints and the lack of exigent circumstances, Henderson
                                     22   made no effort to even investigate why Mr. Frimmel was reporting pain from the
                                     23   handcuffing.
                                     24   Henderson Contends:
                                     25   Plaintiffs do not cite to the proper standard or claim as they pled. Plaintiffs pled
                                     26   gross negligence. An arrested person is handcuffed per policy for officer safety and
                                     27
                                                                                 26
                                     28
                                      1   safety of others. Henderson did not act in a grossly negligent manner by keeping
                                      2   the handcuffs in place. There is no excessive force claim. Further, Henderson is
                                      3   entitled to qualified immunity.
                                      4
                                      5   Issue # 18: Whether the use of handcuffs was an actionable use of excessive force in
                                      6   violation of the Fourth Amendment.
                                      7   Frimmel Contends:
                                      8   No reasonable person with Henderson’s knowledge of the relevant circumstances at
                                      9   the time, including the symptoms reported by Mr. Frimmel, would have subjected
                                     10   Mr. Frimmel to continued handcuffing without making an effort to adjust or remove
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   the handcuffs.
         Phoenix, AZ 85004




                                     12   Henderson Contends:
                                     13   Plaintiffs do not cite to the proper standard or claim as they pled. Plaintiffs pled
                                     14   gross negligence. An arrested person is handcuffed per policy for officer safety and
                                     15   safety of others. Henderson did not act in a grossly negligent manner by keeping
                                     16   the handcuffs in place. There is no excessive force claim. Further, Henderson is
                                     17   entitled to qualified immunity.
                                     18
                                     19   Issue #19: Whether Arpaio knew of and specifically made a deliberate choice to
                                     20   approve Henderson’s plans to conduct the raids and later to arrest Mr. Frimmel and
                                     21   Mrs. Norton.
                                     22   Plaintiffs Contend:
                                     23   Arpaio closely followed and had the final say on MCSO Criminal Employment Unit
                                     24   operations and in this case met with Henderson to review and approve his plans prior
                                     25   to both the raids and the arrests of Mr. Frimmel and Mrs. Norton.
                                     26   Defendants Contend:
                                     27
                                                                                 27
                                     28
                                      1   There is no failure to supervise or train claim alleged by Plaintiffs. Sheriff Arpaio
                                      2   did not engage in the investigation, application for warrants and/or arrests. Further
                                      3   Sheriff Arpaio did not approve the plan and/or order arrests. He left those decisions
                                      4   to the case agent based on the evidence available. Sheriff Arpaio is entitled to
                                      5   immunity.
                                      6
                                      7   Issue #20: Whether Arpaio’s public statements stating or implying that Mr. Frimmel
                                      8   and Mrs. Norton: (1) knowingly hired employees with fake social security numbers;
                                      9   (2) assisted undocumented workers in obtaining false documents; and (3)
                                     10   intentionally solicited unauthorized aliens to work at Uncle Sam’s, are actionable
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   defamation per se.
         Phoenix, AZ 85004




                                     12   Plaintiffs Contend:
                                     13   Arpaio’s public statements that Mr. Frimmel and Mrs. Norton: (1) committed
                                     14   criminal offenses; (2) knowingly hiring employees with fake social security numbers;
                                     15   (3) assisted undocumented workers in obtaining false documents; and (4)
                                     16   intentionally solicited unauthorized aliens to work at Uncle Sam’s are actionable
                                     17   defamation per se because they are false, impute criminal conduct and ascribe
                                     18   conduct that adversely affects their fitness for the proper conduct of their lawful
                                     19   business and professions.
                                     20   Defendants Contend:
                                     21   Truth is an absolute defense. There is no defamation. Plaintiffs did not allege a
                                     22   claim of defamation per se. Arpaio is entitled to qualified immunity.
                                     23
                                     24   Issue #21: Whether Arpaio is responsible for MCSO officers’ wrongful acts in
                                     25   applying for, obtaining and executing the search warrants.
                                     26   Plaintiffs Contend:
                                     27
                                                                                28
                                     28
                                      1   Arpaio is responsible because he:
                                      2        (1) directed Henderson to proceed with the operations;
                                      3        (2) should not have approved the operations without personally reviewing the
                                      4        evidence or having a supervisor do so;
                                      5        (3) showed reckless indifference to the risk that his officers would be overly
                                      6        zealous and sloppy, especially given the lead detective’s (Henderson’s) lack of
                                      7        experience; and
                                      8        (4) put pressure on the Criminal Employment Unit to charge an employer with
                                      9        identity theft.
                                     10   Defendants Contend:
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   There is no failure to supervise or train claim alleged by Plaintiffs. Sheriff Arpaio
         Phoenix, AZ 85004




                                     12   did not engage in the investigation, application for warrants and/or arrests. Further
                                     13   Sheriff Arpaio did not approve the plan and/or order arrests. He left those decisions
                                     14   to the case agent based on the evidence available. Sheriff Arpaio is entitled to
                                     15   immunity.
                                     16
                                     17
                                     18   Issue #22: Whether Arpaio’s and the other Individual Defendants’ conduct was the
                                     19   proximate cause of Mr. Frimmel and Pishka’s economic injuries.
                                     20   Plaintiffs Contend:
                                     21   The foreseeable and natural consequence of conducting searches and seizures without
                                     22   properly obtained warrants and making defamatory statements that MCSO had
                                     23   evidence that the owner and manager of Uncle Sam’s had provided false
                                     24   identification documents to workers and committed forgery would be a loss of
                                     25   business and profits at Uncle Sam’s.
                                     26   Defendants Contend:
                                     27
                                                                                 29
                                     28
                                      1   Sheriff Arpaio and the other Individual Defendants were not the proximate cause.
                                      2   Plaintiffs were investigated for criminal offenses as a result of their own actions.
                                      3   Uncle Sam’s, although enticing when it opened, thereafter lost its popularity due to
                                      4   owners never redecorating, updating the décor, and never improving/updating the
                                      5   food. Defendants are entitled to immunity.
                                      6
                                      7
                                      8   Issue #23: Whether Arpaio’s and the other Individual Defendant’s conduct was the
                                      9   proximate cause of Mrs. Norton’s damages.
                                     10   Plaintiffs Contend:
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   The foreseeable and natural consequence of conducting searches and seizures without
         Phoenix, AZ 85004




                                     12   properly obtained warrants and making defamatory statements that MCSO had was
                                     13   evidence that Mrs. Norton had provided false identification documents to workers
                                     14   would be severe emotional distress, anxiety, sleeplessness and physical
                                     15   manifestations of those injuries.
                                     16   Defendants Contend:
                                     17   Arpaio and the other Individual Defendants were not the proximate cause.
                                     18   Plaintiffs were investigated for criminal offenses as a result of their own actions.
                                     19   Uncle Sam’s, although enticing when it opened, thereafter lost its popularity due to
                                     20   owners never redecorating, updating the décor, and never improving/updating the
                                     21   food. Defendants are entitled to immunity. Plaintiff Norton did not suffer any out-
                                     22   of-pocket damages.
                                     23
                                     24   Issue #24: Whether Arpaio’s and the other Individual Defendant’s conduct was the
                                     25   proximate cause of Mr. Frimmel’s damages.
                                     26
                                     27
                                                                                 30
                                     28
                                      1   Plaintiffs Contend: The foreseeable and natural consequence of conducting searches
                                      2   and seizures without properly obtained warrants and making defamatory statements
                                      3   that MCSO had evidence that Mr. Frimmel had provided false identification
                                      4   documents to workers and committed forgery would be severe emotional distress,
                                      5   anxiety, sleeplessness and physical manifestations of those injuries.
                                      6   Defendants Contend:
                                      7   Sheriff Arpaio and the other Individual Defendants were not the proximate cause.
                                      8   Plaintiffs were investigated for criminal offenses as a result of their own actions.
                                      9   Uncle Sam’s, although enticing when it opened, thereafter lost its popularity due to
                                     10   owners never redecorating, updating the décor, and never improving/updating the
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   food. Defendants are entitled to immunity.
         Phoenix, AZ 85004




                                     12
                                     13   Issue #25: What type and amount of damages will adequately and properly
                                     14   compensate each of the plaintiffs for the defendants’ conduct?
                                     15   Plaintiffs Contend:Mrs. Norton is entitled to compensatory damages for the cost of
                                     16   her therapy treatments and general and punitive damages arising from the actions
                                     17   complained of herein in amounts to be determined by the jury. Defendants conduct is
                                     18   estimated to have caused Pishka, Inc., dba Uncle Sam’s business loss damages in the
                                     19   amount of $6,501,981,- plus the expenses incurred defending its owner and manager
                                     20   of the criminal charges. Mr. Frimmel is entitled to compensatory, general and
                                     21   punitive damages in amounts to be determined by the jury.
                                     22   Defendants Contend:
                                     23   Sheriff Arpaio and the other Individual Defendants were not the proximate cause.
                                     24   Plaintiffs were investigated for criminal offenses as a result of their own actions.
                                     25   Uncle Sam’s, although enticing when it opened, thereafter lost its popularity due to
                                     26   owners never redecorating, updating the décor, and never improving/updating the
                                     27
                                                                                 31
                                     28
                                      1   food. Defendants are entitled to immunity. Plaintiff Frimmel’s expert will be
                                      2   refuted by Defendants’ expert.
                                      3
                                      4   Issue #26: Whether the allegations against Maricopa County stem from acts
                                      5   committed pursuant to a formal policy of Maricopa County, or, if the acts were so
                                      6   pervasive that they were the functional equivalent of a policy.
                                      7   Plaintiffs Contend:
                                      8   The allegations against Maricopa County stem from Monell liability based on liability
                                      9   of Sheriff Arpaio in his official capacity. The decision to replace trained detectives
                                     10   with deputies such as Henderson reflects a policy and practice of placing publicity
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   for Arpaio ahead of protecting basic civil rights.
         Phoenix, AZ 85004




                                     12   Defendants Contend:
                                     13   The acts for which Plaintiffs seek to hold Maricopa County liable were not
                                     14   committed pursuant to a formal or informal policy.
                                     15
                                     16          The following are the issues of law to be determined:
                                     17   Issue #1: Whether Arpaio’s statements were defamatory.
                                     18   Plaintiff Frimmel Contends:
                                     19   By providing specific allegations – not just enumerating the charges – Arpaio falsely
                                     20   implied that there was evidence supporting those specific allegations when there was
                                     21   not. See Martin v. Hearst Corp., 777 F. 3d 546, 552 (2nd Cir. 2015) (“even a
                                     22   technically true statement can be so constructed as to carry a false and defamatory
                                     23   meaning by implication or innuendo”); Partington v. Bugliosi, 56 F.3d 1147, 1153
                                     24   (9th Cir. 1995) (“[I]n reviewing a defamation claim, a court must ask as a threshold
                                     25   matter “whether a reasonable factfinder could conclude that the contested statement
                                     26   ‘impl[ies] an assertion of objective fact.’”) (quoting Unelko Corp. v. Rooney, 912
                                     27
                                                                                 32
                                     28
                                      1   F.2d 1049, 1053 (9th Cir. 1990); Martin v. Hearst Corp., 777 F.3d 546, 552 (2nd Cir.
                                      2   2015) (“recognizing that “even technically true statement can be so construed as to
                                      3   carry a false and defamatory meaning by implication or innuendo”); Memphis
                                      4   Publishing Co. v. Nichols, 569 S.W.2d 412, 419 (Tenn. 1978), (explaining that a
                                      5   defamatory meaning is found not by looking at what was omitted but from the “clear
                                      6   implication” what was said).
                                      7   Defendants Contend:
                                      8   Plaintiffs did not plead defamation per se. Arpaio’s statements were believed to be
                                      9   true when stated. Defendant Arpaio is entitled to immunity.
                                     10
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   Issue #2: Whether the MCSO press release is actionable defamation.
         Phoenix, AZ 85004




                                     12   Plaintiffs Contend:
                                     13   The MCSO press release makes a false statement because it falsely stated that MCSO
                                     14   had identified witnesses who stated that Mr. Frimmel or Mrs. Norton acquired or
                                     15   provided false identity documents. Defendant Arpaio is liable for this defamatory
                                     16   press release because (1) it was a statement by MCSO, (2) Arpaio portrayed himself
                                     17   as having knowledge of the facts supporting the press release when it was issued (he
                                     18   gave interviews on the subject that same day), and (3) Arpaio had authority to ensure
                                     19   MCSO’s press releases were truthful. Cf. Restatement (Second) of Torts § 577(2)
                                     20   (“one who intentionally and unreasonably fails to remove defamatory matter that he
                                     21   knows to be exhibited on … chattels under his possession or control is subject to
                                     22   liability for its continued publication.”). The statements are defamation per se.
                                     23   Defendants Contend:
                                     24   Arpaio did not “authorize” the press releases nor did he author the press releases.
                                     25   Truth is a complete defense. The authors believed the statements to be true. There
                                     26
                                     27
                                                                                 33
                                     28
                                      1   is one quote by Arpaio in the news release attributed to Arpaio––which is true.
                                      2   Defendant Arpaio is entitled to immunity.
                                      3
                                      4   Issue #3: Whether an investigators deliberate fabrication of evidence is sufficiently
                                      5   outrageous to warrant punitive damages and in what amount.
                                      6   Plaintiffs Contend:
                                      7   Outrageousness is determined by considering the degree of intention to cause extreme
                                      8   emotional distress and the likelihood that it would result – both of which were
                                      9   substantial here. See Ford v. Revlon, Inc., 153 Ariz. 38, 43, 734 P.2d 580, 585 (1987);
                                     10   see also Spencer v. Peters, 857 F.3d 789, 801 (9th Cir. 2017) (rejecting the argument
Gordon Rees Scully Mansukhani, LPP




                                          “that, when probable cause exists, an investigator’s deliberate fabrication of evidence
   2 N. Central Avenue, Suite 2200




                                     11
                                          does not shock the conscience.”) “The extreme and outrageous character of the
         Phoenix, AZ 85004




                                     12
                                     13   conduct may arise from an abuse by the actor of a position … which gives him actual
                                     14   or apparent authority over the other, or power to affect his interests.” Restatement
                                     15   (Second) of Torts § 46, cmt. e (1965). “In particular police officers … have been held
                                     16   liable for extreme abuse of their position.” Id. Surely then, it is “utterly intolerable in
                                     17   a civilized community,” id. at cmt. d, that a law enforcement officer would make the
                                     18   kind of gross misrepresentations of material evidence made by Henderson that were
                                     19   intended to result in plaintiffs having to defend criminal charges that carried
                                     20   potentially long sentences.
                                     21   Defendants Contend:
                                     22   Despite Plaintiffs’ attempt to reword this issue, they simply continue to argue
                                     23   Intentional Infliction of Emotional Distress and judicial deception. The IIED claim
                                     24   was dismissed by this Court. Plaintiffs never pled judicial deception and no such
                                     25   claim exists. Probable cause existed at the time of the execution of the search
                                     26
                                     27
                                                                                   34
                                     28
                                      1   warrants and the arrests. Punitive damages are not supported where probable cause
                                      2   existed for the officers’ actions.
                                      3
                                      4   Issue #4: Whether the existence of probable cause that a crime was committed,
                                      5   provides qualified immunity for the arresting officer’s falsification of evidence in
                                      6   violation of the 14th Amendment.
                                      7   Plaintiffs Contend:
                                      8   Falsification of evidence is not protected by qualified immunity even if there was
                                      9   probable cause for an arrest. See Hervey v. Estes, 65 F.3d 784, 788 (9th Cir.1995)
                                     10   (“[I]f an officer submitted an affidavit that contained statements he knew to be false
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   or would have known were false had he not recklessly disregarded the truth, ... he
         Phoenix, AZ 85004




                                     12   cannot be said to have acted in an objectively reasonable manner, and the shield of
                                     13   qualified immunity is lost.”) (internal quotations and citation omitted); Spencer v.
                                     14   Peters, 857 F.3d 789, 801 (9th Cir. 2017) (rejecting the argument “that, when
                                     15   probable cause exists, an investigator’s deliberate fabrication of evidence does not
                                     16   shock the conscience.”);Chism v. Washington, 661 F.3d 380, 393 (9th Cir. 2011)
                                     17   (“governmental employees are not entitled to qualified immunity on judicial
                                     18   deception claims”); id. (“[S]ummary judgment on the ground of qualified immunity
                                     19   is not appropriate once a plaintiff has made out a judicial deception claim.”).
                                     20   Defendants Contend:
                                     21   There is no malicious prosecution claim. It was dismissed as to the Individual
                                     22   Defendants by this Court. There is no Fourteenth Amendment claim and none was
                                     23   ever pled. Again, there is no judicial deception claim and none was ever pled.
                                     24   There was probable cause for the searches and the arrests. If Plaintiffs prove a
                                     25   violation of a Constitutional right, Defendants are then entitled to immunity.
                                     26
                                     27
                                                                                 35
                                     28
                                      1   Issue #5: Whether Mr. Frimmel and Mrs. Norton are entitled to damages including
                                      2   nominal damages, for unreasonable searches in violation of the 4th Amendment or
                                      3   falsification of evidence in violation of the 14th Amendment.
                                      4   Plaintiffs Contend:
                                      5   “If the jury finds a constitutional violation, an award of nominal damages is
                                      6   mandatory, not permissive. That a jury might choose to award zero actual damages
                                      7   is irrelevant to the legal question of whether, on the basis of the jury's verdict, the
                                      8   plaintiff was entitled to judgment and nominal damages.” Floyd v. Laws, 929 F.2d
                                      9   1390, 1402-03 (9th Cir. 1991) “A seizure conducted pursuant to a warrant obtained
                                     10   by judicial deception violates the Fourth Amendment." Whitaker v. Garcetti, 486
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   F.3d 572, 581 (9th Cir. 2007), citing Butler v. Elle, 281 F.3d 1014, 1024 (9th
         Phoenix, AZ 85004




                                     12   Cir.2002) (per curiam)). There is no qualified immunity for such claims. Greene v.
                                     13   Camreta, 588 F. 3d 1011, 1034 (9th Cir. 2009).
                                     14   Defendants Contend:
                                     15   There is no judicial deception claim. It was not pled by Plaintiffs. Instead, they
                                     16   asserted a Fourth Amendment violation. Judicial deception requires different
                                     17   elements that were not noticed or pled. There is no malicious prosecution claim. It
                                     18   was dismissed as to the Individual Defendants by this Court. There is no
                                     19   Fourteenth Amendment claim and none was ever pled. Again, there is no judicial
                                     20   deception claim and none was ever pled. There was probable cause for the searches
                                     21   and the arrests. If Plaintiffs prove a violation of a Constitutional right, Defendants
                                     22   are then entitled to immunity.
                                     23
                                     24   Issue #6: Whether the § 1983 claims support the imposition of punitive damages.
                                     25   Plaintiffs Contend:
                                     26
                                     27
                                                                                 36
                                     28
                                      1   Punitive damages are appropriate because Henderson’s and Arpaio’s conduct showed
                                      2   a reckless or callous indifference to Plaintiffs’ constitutional rights. See Smith v.
                                      3   Wade, 461 U.S. 30, 56 (1983) (“a jury may be permitted to assess punitive damages
                                      4   in an action under § 1983 when the defendant’s conduct is shown to be motivated by
                                      5   evil motive or intent, or when it involves reckless or callous indifference to the
                                      6   federally protected rights of others.”).
                                      7   Defendants Contend:
                                      8   Plaintiffs are not entitled to punitive damages. Neither Arpaio nor Deputy
                                      9   Henderson (nor any other defendant) showed reckless or callous disregard. There is
                                     10   no evidence of evil motive. There is no judicial deception claim. It was not pled by
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   Plaintiffs. Instead, they asserted a Fourth Amendment violation. Judicial deception
         Phoenix, AZ 85004




                                     12   requires different elements that were not noticed or pled. There is no malicious
                                     13   prosecution claim. It was dismissed as to the Individual Defendants by this Court.
                                     14   There is no Fourteenth Amendment claim and none was ever pled. Again, there is
                                     15   no judicial deception claim and none was ever pled. There was probable cause for
                                     16   the searches and the arrests. If Plaintiffs prove a violation of a Constitutional right,
                                     17   Defendants are then entitled to immunity.
                                     18
                                     19   Issue #7: Whether the defamation and excessive force claims should be treated as
                                     20   § 1983 claims.
                                     21   Plaintiffs Contend:
                                     22   Plaintiffs’ state law defamation and excessive force claims should be treated as
                                     23   § 1983 claims because they are closely associated with constitutional violations
                                     24   actionable under § 1983. See Herb Hallman Chevrolet, Inc. v. Nash-Holmes, 169
                                     25   F.3d 636, 645 (9th Cir. 1999). (holding that a “cognizable § 1983 claim for
                                     26   defamation-plus” can be stated by pleading defamation “in connection with
                                     27
                                                                                     37
                                     28
                                      1   indictments and arrests for which there was no probable cause.”). In more general
                                      2   terms, “[a] § 1983 ‘defamation-plus’ claim requires an allegation of injury to a
                                      3   plaintiff's reputation from defamation accompanied by an allegation of injury to a
                                      4   recognizable property or liberty interest.” Crowe v. County of San Diego, 593 F.3d
                                      5   841, 879 (9th Cir. 2010).
                                      6   “There are two ways to state a cognizable § 1983 claim for defamation-plus: (1)
                                      7   allege that the injury to reputation was inflicted in connection with a federally
                                      8   protected right; or (2) allege that the injury to reputation caused the denial of a
                                      9   federally protected right.” Herb Hallman Chevrolet, 169 F.3d at 645. There is no
                                     10   requirement to cite to § 1983 in the pleadings. See Johnson v. City of Shelby, Miss.,
Gordon Rees Scully Mansukhani, LPP




                                          135 S.Ct. 346, 347 (2014) (per curiam) (“no heightened pleading rule requires
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12   plaintiffs seeking damages for violations of constitutional rights to invoke § 1983
                                     13   expressly in order to state a claim.”). The same reasoning should apply to excessive
                                     14   force (handcuffing) claims because it also occurred in connection with § 1983
                                     15   violations.
                                     16   Defendants Contend:
                                     17   There is neither an Intentional infliction of emotional distress claim nor excessive
                                     18   force claim remaining in this case (nor was an excessive force claim ever pled).
                                     19   Plaintiffs pled the defamation claim as a state claim. They are not and should not be
                                     20   “treated” as § 1983 claims, and the court has already ruled on this issue.
                                     21
                                     22   Issue #8: Whether the defamation and excessive force claims entitle plaintiffs to
                                     23   punitive damages
                                     24   Plaintiffs Contend:
                                     25   Because these claims are treated as § 1983 claims, punitive damages can be evaluated
                                     26   under under federal standards and are appropriate because Henderson’s and Arpaio’s
                                     27
                                                                                 38
                                     28
                                      1   conduct showed a reckless or callous indifference to Plaintiffs’ constitutional rights.
                                      2   See Smith v. Wade, 461 U.S. 30, 56 (1983) ("a jury may be permitted to assess
                                      3   punitive damages in an action under § 1983 when the defendant's conduct is shown
                                      4   to be motivated by evil motive or intent, or when it involves reckless or callous
                                      5   indifference to the federally protected rights of others.").
                                      6   Defendants Contend:
                                      7   There is neither an Intentional infliction of emotional distress claim nor excessive
                                      8   force claim remaining in this case (nor was an excessive force claim ever pled).
                                      9   Plaintiffs pled the defamation claim as a state claim. They are not and should not be
                                     10   “treated” as § 1983 claims, and the court has already ruled on this issue. Therefore,
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   Plaintiffs are not entitled to punitive damages or any damages resulting from these
         Phoenix, AZ 85004




                                     12   claims that are not in this case.
                                     13
                                     14   Issue #9: Whether Maricopa County is jointly liable with Arpaio for any damages
                                     15   awarded against Arpaio for civil rights violations pursuant to 42 U.S.C. § 1983.
                                     16   Plaintiffs Contend:
                                     17   Arpaio was acting under color of law and was the final decision maker for criminal
                                     18   investigation and enforcement for Maricopa County.
                                     19   Defendants Contend:
                                     20   Maricopa County can only be held liable for the acts of Arpaio and others if certain
                                     21   circumstances are proven to exist.           Defendants contend that none of those
                                     22   circumstances can be proven to exist.
                                     23
                                     24
                                     25   Issue #10: Whether the searches and seizures conducted at the Uncle Sam’s restaurant
                                     26   and Mr. Frimmel’s personal residence were unreasonable if the search warrants
                                     27
                                                                                  39
                                     28
                                      1   would not have been issued had the sworn affidavits been corrected for materials
                                      2   omissions and misstatements.
                                      3   Plaintiffs Contend:
                                      4   A search made pursuant to a warrant obtained by judicial deception is never
                                      5   reasonable. See KRL v. Moore, 384 F.3d 1105, 1117 (9th Cir. 2004) (“It is clearly
                                      6   established that judicial deception may not be employed to obtain a search warrant.”);
                                      7   Perlman v. City of Chicago, 801 F.2d 262, 264 (7th Cir. 1986) (applying the standard
                                      8   “established by Franks to a civil action for damages based on an allegation that a
                                      9   police officer deliberately misrepresented facts in a warrant affidavit”).
                                     10   Defendants Contend:
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   There is no judicial deception claim. It was not pled by Plaintiffs. Instead, they
         Phoenix, AZ 85004




                                     12   asserted a Fourth Amendment violation.         Judicial deception requires different
                                     13   elements that were not noticed or pled. There was probable cause for the searches
                                     14   and the arrests. If Plaintiffs prove a violation of a Constitutional right, Defendants
                                     15   are then entitled to immunity.
                                     16
                                     17   Issue #11: Whether the searches and seizures of Mr. Frimmel’s and Mrs. Norton’s
                                     18   cellular telephone were unreasonable if the search warrants would not have been
                                     19   issued had the sworn affidavits been corrected for material omissions and
                                     20   misstatements.
                                     21   Plaintiffs Contend:
                                     22   A search made pursuant to a warrant obtained by judicial deception is never
                                     23   reasonable. See KRL v. Moore, 384 F.3d 1105, 1117 (9th Cir. 2004) (“It is clearly
                                     24   established that judicial deception may not be employed to obtain a search warrant.”);
                                     25   Perlman v. City of Chicago, 801 F.2d 262, 264 (7th Cir. 1986) (applying the standard
                                     26
                                     27
                                                                                 40
                                     28
                                      1   “established by Franks to a civil action for damages based on an allegation that a
                                      2   police officer deliberately misrepresented facts in a warrant affidavit”).
                                      3   Defendants Contend:
                                      4   There is no judicial deception claim. It was not pled by Plaintiffs. Instead, they
                                      5   asserted a Fourth Amendment violation.         Judicial deception requires different
                                      6   elements that were not noticed or pled. There was probable cause for the searches
                                      7   and the arrests. If Plaintiffs prove a violation of a Constitutional right, Defendants
                                      8   are then entitled to immunity.
                                      9
                                     10   Issue 12: Whether any of the following accusations are defamation per se if factually
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   false: (a) that someone committed forgery; (b) that MCSO had evidence that someone
         Phoenix, AZ 85004




                                     12   committed forgery; (c) that someone obtained or provided false identification
                                     13   documents to another; or (d) that MCSO had evidence that someone obtained or
                                     14   provided false identification documents to another.
                                     15   Plaintiffs Contend:
                                     16   There is no need to prove special harm from defamation that imputes a criminal
                                     17   offense or matter incompatible with a person’s trade or profession. Restatement
                                     18   (Second) of Torts §§ 570, 571, 573.
                                     19   Defendants Contend:
                                     20   Plaintiffs did not plead defamation per se. Arpaio’s statements were believed to be
                                     21   true when stated. Defendant Arpaio is entitled to immunity.
                                     22
                                     23
                                     24   Issue 13: Whether, in all relevant contexts, the Defendants Arpaio, Henderson,
                                     25   Gandara, Locksa, and Hechavarria acted under color of state law.
                                     26
                                     27
                                                                                 41
                                     28
                                      1       Plaintiffs’ Contend: Until January 2017, Gandara, Locksa, and Hechavarria were
                                      2       acting under color of State law.
                                      3       Defendants’ Position:
                                      4       This is a “new issue” added on November 1, 2019. It is unclear what Plaintiffs mean
                                      5       by “in all relevant contexts.” Defendants already agreed they were acting under color
                                      6       of state law. Gandara is no longer a Defendant in this matter.2
                                      7
                                      8       Issue 14: Whether, in all relevant contexts, Arpaio had final policymaking authority
                                      9       for Maricopa County.
                                     10       Plaintiffs’ Contend: Arpaio was acting under color of law and was the final decision
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11       maker for criminal investigation and enforcement for Maricopa County.
                                              Defendants’ Position:
         Phoenix, AZ 85004




                                     12
                                     13       This is a “new issue” added on November 1, 2019. It is unclear what Plaintiffs mean
                                     14       by “in all relevant contexts.” Defendants already agreed they were acting under color
                                     15       of state law.
                                     16
                                     17       Issue 15: Whether, in all relevant contexts, Arpaio was acting as a final policymaker
                                     18       for Maricopa County.
                                     19       Plaintiffs’ Contend: Arpaio was acting under color of law and was the final decision
                                     20       maker for criminal investigation and enforcement for Maricopa County.
                                     21       Defendants’ Position:
                                     22
                                     23
                                     24
                                     25   2
                                           Plaintiffs respond that issues 14-20 were in fact included in the Joint Proposed Pre-Trial
                                     26   Order submitted on September 9, 2019 (Doc. 263).
                                     27
                                                                                     42
                                     28
                                      1   This is a “new issue” added on November 1, 2019. It is unclear what Plaintiffs mean
                                      2   by “in all relevant contexts.” Defendants already agreed they were acting under color
                                      3   of state law.
                                      4
                                      5   Issue 16: Whether the searches and seizures conducted at the Uncle Sam’s restaurants
                                      6   and Mr. Frimmel’s personal residence were unreasonable if the search warrants
                                      7   would not have been issued had the sworn affidavits been corrected for materials
                                      8   omissions and misstatements.
                                      9   Plaintiffs’ Contend:
                                     10   A search made pursuant to a warrant obtained by judicial deception is never
Gordon Rees Scully Mansukhani, LPP




                                          reasonable. See KRL v. Moore, 384 F.3d 1105, 1117 (9th Cir. 2004) (“It is clearly
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12   established that judicial deception may not be employed to obtain a search warrant.”);
                                     13   Perlman v. City of Chicago, 801 F.2d 262, 264 (7th Cir. 1986) (applying the standard
                                     14   “established by Franks to a civil action for damages based on an allegation that a
                                     15   police officer deliberately misrepresented facts in a warrant affidavit”).
                                     16   Defendants’ Position:
                                     17   This is a “new issue” added on November 1, 2019. As previously stated, there is no
                                     18   judicial deception claim. Regardless of the contents of the search warrant affidavits,
                                     19   there was probable cause for the searches and the arrests. If Planitiffs can prove a
                                     20   Constitutional violation, Defendants are entitled to immunity.
                                     21
                                     22   Issue 18: Whether a false statement that MCSO questioned witnesses who claimed
                                     23   to have first-hand knowledge that Mr. Frimmel and Mrs. Norton colluded together to
                                     24   acquire false identification documents in order to provide those IDs to undocumented
                                     25   workers is defamation per se.
                                     26
                                     27
                                                                                 43
                                     28
                                      1   Plaintiffs’ Contend: Arpaio’s public statements that Mr. Frimmel and Mrs. Norton:
                                      2   (1) committed criminal offenses; (2) knowingly hiring employees with fake social
                                      3   security numbers; (3) assisted undocumented workers in obtaining false documents;
                                      4   and (4) intentionally solicited unauthorized aliens to work at Uncle Sam’s are
                                      5   actionable defamation per se because they are false, impute criminal conduct and
                                      6   ascribe conduct that adversely affects their fitness for the proper conduct of their
                                      7   lawful business and professions.
                                      8
                                      9   Defendants’ Position:
                                     10   This is a “new issue” added on November 1, 2019. As previously stated, Plaintiffs
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   did not plead defamation per se: therefore, this issue is irrelevant as pled by Plaintiffs.
         Phoenix, AZ 85004




                                     12   Arpaio did not commit defamation. Arpaio is entitled to immunity.
                                     13
                                     14   Issue 19: Whether a false accusation that MCSO learned that Mr. Frimmel and Mrs.
                                     15   Norton were providing stolen IDs mainly social security cards to their employees is
                                     16   defamation per se.
                                     17   Plaintiffs’ Contend: Arpaio’s public statements that Mr. Frimmel and Mrs. Norton:
                                     18   (1) committed criminal offenses; (2) knowingly hiring employees with fake social
                                     19   security numbers; (3) assisted undocumented workers in obtaining false documents;
                                     20   and (4) intentionally solicited unauthorized aliens to work at Uncle Sam’s are
                                     21   actionable defamation per se because they are false, impute criminal conduct and
                                     22   ascribe conduct that adversely affects their fitness for the proper conduct of their
                                     23   lawful business and professions.
                                     24
                                     25   Defendants’ Position:
                                     26
                                     27
                                                                                   44
                                     28
                                      1      This is a “new issue” added on November 1, 2019. As previously stated, Plaintiffs
                                      2      did not plead defamation per se: therefore, this issue is irrelevant as pled by Plaintiffs.
                                      3      Arpaio did not commit defamation. Arpaio is entitled to immunity.
                                      4      Issue 20: Whether the statement by the head of a police agency that a person was
                                      5      arrested for specific crimes is an implicit statement that the agency has substantial
                                      6      evidence that the person did commit those crimes.
                                      7      Plaintiffs’ Contend: The only reasonable interpretation of a statement by the head of
                                      8      a police agency that a person was arrested for specific crimes is that the agency has
                                      9      substantial evidence that the person did commit those crimes.
                                     10      Defendants’ Position:
Gordon Rees Scully Mansukhani, LPP




                                             This is a “new issue” added on November 1, 2019. It is unclear why Plaintiffs list
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12      this as an issue. Plaintiffs have the burden to prove the elements for defamation.
                                     13      “Reasonable interpretations” may be argued to the jury, but are not an issue of fact or
                                     14      law.
                                     15   6. LIST OF WITNESSES
                                     16              Plaintiffs’ Witnesses
                                     17              (1) witnesses who shall be called at trial
                                     18                      Bret Frimmel
                                     19                c/o GORDON REES
                                     20                Fact witness who will testify as to his knowledge of the raids on the Uncle
                                     21                Sam’s restaurants and his residence, the search and seizure of his cellular
                                     22                telephone and records, the operation of the restaurants, the criminal trial,
                                     23                economic losses of the restaurants, and his personal injuries.
                                     24                      Lisa Norton
                                     25                c/o GORDON REES
                                     26
                                     27
                                                                                      45
                                     28
                                      1   Fact witness who will testify as to her knowledge of the raids on the Uncle
                                      2   Sam’s restaurants, the search and seizure of her cellular telephone and
                                      3   records, the operation of the restaurants, the criminal trial, economic
                                      4   losses of the restaurants, and her personal injuries.
                                      5         Bruce Norton
                                      6   c/o GORDON REES
                                      7   Fact witness who will testify as to his knowledge of Mrs. Norton’s
                                      8   personal injuries.
                                      9         Joshua Henderson
                                     10   c/o IAFRATE & ASSOCIATES
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   Fact witness who will testify as to his knowledge of the raids on the Uncle
                                          Sam’s restaurants, the search and seizure of Plaintiffs’ cellular telephones
         Phoenix, AZ 85004




                                     12
                                     13   and records, the operation of the restaurants, the investigation leading to
                                     14   the arrest of Mr. Frimmel and Mrs. Norton, various written reports
                                     15   concerning that investigation, his communication with the Maricopa
                                     16   County Attorney Office and its attorneys, the events of arresting and
                                     17   handcuffing Mr. Frimmel, and sworn affidavits and testimony he gave in
                                     18   this and the related criminal case.
                                     19         Sean Locksa
                                     20   c/o IAFRATE & ASSOCIATES
                                     21   Fact witness who will testify as to his knowledge of the raids on the Uncle
                                     22   Sam’s restaurants, the search and seizure of Plaintiffs’ cellular telephones
                                     23   and records, the operation of the restaurants, the investigation leading to
                                     24   the arrest of Mr. Frimmel and Mrs. Norton, various written reports
                                     25   concerning that investigation, and sworn testimony and affidavits he gave
                                     26   in this and the related criminal case.
                                     27
                                                                        46
                                     28
                                      1         Christopher Hechavarria
                                      2   c/o IAFRATE & ASSOCIATES
                                      3   Fact witness who will testify as to his knowledge of the raids on the Uncle
                                      4   Sam’s restaurants, the search and seizure of Plaintiffs’ cellular telephones
                                      5   and records, the operation of the restaurants, the investigation leading to
                                      6   the arrest of Mr. Frimmel and Mrs. Norton, various written reports
                                      7   concerning that investigation, and sworn testimony and affidavits he gave
                                      8   in this and the related criminal case.
                                      9         Joseph Arpaio
                                     10   c/o IAFRATE & ASSOCIATES
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   Fact witness who will testify as to his knowledge of the operation of the
         Phoenix, AZ 85004




                                     12   Criminal Employment Unit of the MCSO, his communications with
                                     13   deputies and officers working in or with the Criminal Employment Unit,
                                     14   the raids on the Uncle Sam’s restaurants and Mr. Frimmel’s residence, the
                                     15   investigation leading to the arrest of Mr. Frimmel and Mrs. Norton, public
                                     16   statements he made or approved concerning those arrests, various written
                                     17   reports concerning that investigation, meeting he attending concerning
                                     18   that investigation, his knowledge of communications with the Maricopa
                                     19   County Attorney Office and its attorneys, and sworn testimony and
                                     20   statements he gave in this and the related criminal case and other matters.
                                     21         Paul Penzone
                                     22   c/o IAFRATE & ASSOCIATES
                                     23   Fact witness who will testify as to his knowledge of the operation of the
                                     24   Criminal Employment Unit of the MCSO, including standards for
                                     25   supervising investigating officers and for establishing probable cause and
                                     26   any facts he may have relevant to these claims.
                                     27
                                                                        47
                                     28
                                      1        Paul Charlton
                                          DENTONS USA
                                      2
                                          2575 E. Camelback Road
                                      3   Phoenix, AZ 85016
                                      4   Fact witness who will testify as to his first hand knowledge of plaintiffs’
                                      5   emotional state during the criminal case.”
                                      6        Wade Voeltz
                                          2050 E Indigo Dr
                                      7
                                          Chandler, AZ 85286
                                      8
                                          Fact witness who will testify as his knowledge of the investigative
                                      9
                                          procedures and standards of the Criminal Employment Unit while he was
                                     10
                                          assigned to that unit and his role in the investigation regarding plaintiffs.
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11
                                                Cesar Brockman
         Phoenix, AZ 85004




                                     12
                                          c/o IAFRATE & ASSOCIATES
                                     13
                                          Fact witness who will testify as to communications he received from
                                     14
                                          superiors and Sheriff Arpaio, his supervision of Mr. Henderson, his
                                     15
                                          knowledge of the raids on the Uncle Sam’s restaurants, the search and
                                     16
                                          seizure of the cellular telephones and records, the operation of the
                                     17
                                          restaurants, the investigation leading to the arrest of Mr. Frimmel and
                                     18
                                          Mrs. Norton, various written reports concerning that investigation, his
                                     19
                                          communication with the Maricopa County Attorney Office and its
                                     20
                                          attorneys, and sworn testimony he gave in this and the related criminal
                                     21
                                          case.
                                     22
                                          Objection. This witness is irrelevant. There are no malicious prosecution
                                     23
                                          claims remaining regarding the Individual Defendants.
                                     24
                                                Dmitrius Whalen-Gonzales
                                     25
                                          c/o IAFRATE & ASSOCIATES
                                     26
                                     27
                                                                        48
                                     28
                                      1   Fact witness and Rule 30(b)(6) witness for MCSO who will testify as to
                                      2   his knowledge of the raids on the Uncle Sam’s restaurants, the search and
                                      3   seizure of the cellular telephones and records, the operation of the
                                      4   restaurants, the investigation leading to the arrest of Mr. Frimmel and
                                      5   Mrs. Norton, various written reports concerning that investigation, his
                                      6   communication with the Maricopa County Attorney Office and its
                                      7   attorneys, MCSO’s knowledge concerning the training and experience of
                                      8   Mr. Henderson and meetings attending by Henderson, Arpaio and others
                                      9   prior to the raids and arrests at issue, and sworn testimony he gave in this
                                     10   and the related criminal case.
Gordon Rees Scully Mansukhani, LPP




                                                Jaimee Oliver
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12    OFFICE OF THE ATTORNEY GENERAL
                                     13    2005 N Central Ave
                                           Phoenix, AZ, 85004-1592
                                     14
                                     15   Fact witness who will testify as to her experience as a s prosecuting

                                     16   attorney, the support she received in the underlying criminal prosecution,

                                     17   the events of that prosecution, information she received from MCSO

                                     18   concerning the investigation leading to the arrest of Mr. Frimmel and Mrs.

                                     19   Norton, her personal knowledge of evidence collected in that

                                     20   investigation, her reliance on the veracity of reports provided to her by

                                     21   MCSO, her decision to file felony charges against Plaintiffs and sworn

                                     22   testimony she gave in this case.

                                     23         Christopher Jefferys

                                     24   c/o IAFRATE & ASSOCIATES

                                     25
                                     26
                                     27
                                                                       49
                                     28
                                      1   Rule 30(b)(6) witness who will testify as to MCSO’s knowledge of the
                                      2   training and experience of Mr. Henderson and sworn testimony he gave in
                                      3   this case.
                                      4        Michael Lipton, M.D.
                                          9225 N. 3rd Street
                                      5
                                          Phoenix, AZ 85020
                                      6
                                          Fact witness who will testify as to his findings, diagnosis, prognosis, and
                                      7
                                          treatment of Mr. Frimmel’s injuries.
                                      8
                                               Heidi Brouelette
                                      9   6232 N. 7th Street, Ste. 209
                                          Phoenix, AZ 85014
                                     10
Gordon Rees Scully Mansukhani, LPP




                                          Fact witness who will testify as to her findings, diagnosis, prognosis, and
   2 N. Central Avenue, Suite 2200




                                     11
                                          treatment of Mrs. Norton’s injuries.
         Phoenix, AZ 85004




                                     12
                                               Dennis Minchella
                                     13
                                          463 Mariners Drive
                                     14   Kemah, Texas, 77565
                                     15   Fact witness who will testify as to his assessment of the potential of
                                     16   franchising the Uncle Sam’s restaurants prior to and following the arrests
                                     17   and criminal prosecution of Mr. Frimmel.
                                     18         Greg Curry
                                     19   c/o GORDON REES
                                     20   Expert witness who will testify as to economic damages suffered by the
                                     21   Uncle Sam’s restaurants.
                                     22        Sandra Lines
                                          6200 E. Cholla Lane
                                     23
                                          Paradise Valley, AZ 85253
                                     24
                                     25
                                     26
                                     27
                                                                         50
                                     28
                                      1   Expert witness who will testify as to the kinds of forensic analysis that
                                      2   should be performed on a document when investigating possible alteration
                                      3   of same.
                                      4         Brett Palmer
                                      5   c/o IAFRATE & ASSOCIATES
                                      6   Fact witness who will testify as his experiences with Mr. Arpaio ordering
                                      7   him to detain person’s in violation of a court order, so as to allow time for
                                      8   the press to arrive. Objection: Pursuant to the Court’s Order regarding
                                      9   the Motion in Limine, Plaintiffs may not illicit testimony from Brett
                                     10   Palmer regarding “Melendres for the truth of the matter in the case.” Oct.
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   1, 2019 Transcript p. 67:4-7.
                                                Brian Jakowinicz
         Phoenix, AZ 85004




                                     12
                                     13   c/o IAFRATE & ASSOCIATES
                                     14    Fact witness who will testify as his experiences with Mr. Arpaio closely
                                     15    supervising the operations of the Criminal Employment Unit and related
                                     16    activities involving undocumented immigrants
                                     17    Objection: Pursuant to the Court’s Order re the Motion in Limine,
                                     18    Plaintiffs may not illicit testimony from Brian Jakowinicz regarding
                                     19    “Melendres for the truth of the matter in the case.” Oct. 1, 2019
                                     20    Transcript p. 67:4-7.
                                     21         Brian Sands
                                          c/o Craig Murdy
                                     22
                                          LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                     23   2929 N. Central Avenue
                                          Suite 1700
                                     24
                                          Phoenix, AZ 85012
                                     25
                                     26
                                     27
                                                                       51
                                     28
                                      1                  Fact witness who will testify as to his knowledge of how the Criminal
                                      2                  Employment Unit operated and how Sheriff Arpaio regarded publicity as
                                      3                  more important that good police work.
                                      4                  Objection: Pursuant to the Court’s Order re the Motion in Limine,
                                      5                  Plaintiffs may not illicit testimony from Brian Sands regarding
                                      6                  “Melendres for the truth of the matter in the case.” Oct. 1, 2019
                                      7                  Transcript p. 67:4-7.
                                      8                (2)      witnesses who may be called at trial
                                      9                       Randy Murray
                                                         631 N. 1st Avenue, Suite 101
                                     10
Gordon Rees Scully Mansukhani, LPP




                                                         Phoenix, AZ 85003
   2 N. Central Avenue, Suite 2200




                                     11
                                                          Fact witness who may be called if needed to lay foundation for clips of
         Phoenix, AZ 85004




                                     12
                                                          the film “The Joe Show.”
                                     13
                                                       (3)      witnesses who are unlikely to be called at trial
                                     14
                                     15
                                                      Defendants’ Witnesses
                                     16
                                                       (1)      witnesses who shall be called at trial
                                     17                         Bret Frimmel
                                                                c/o Leon Silver
                                     18                         Andrew S. Jacob
                                     19                         Gordon & Rees LLP
                                                                111 W. Monroe Street, Suite 1600
                                     20                         Phoenix, Arizona 85003
                                     21                 (Lay Witness) Plaintiff Frimmel is expected to testify regarding: the
                                     22   operation of his business ventures and Uncle Sam’s restaurants; personal and business
                                     23   financial accounting and information; general operations at Uncle Sam’s restaurants,
                                     24   including but not limited to the hiring process, retention, and treatment of employees;
                                     25   and his claims against Defendants. (Plaintiffs object to this anticipated testimony as
                                     26   violative of the ruling on Plaintiffs’ Motion in Limine.)
                                     27
                                                                                      52
                                     28
                                      1
                                                              Lisa Norton
                                      2                       c/o Leon Silver
                                                              Andrew S. Jacob
                                      3                       Gordon & Rees LLP
                                      4                       111 W. Monroe Street, Suite 1600
                                                              Phoenix, Arizona 85003
                                      5
                                                        (Lay Witness) Plaintiff Lisa Norton (“Plaintiff Norton”) is expected to
                                      6
                                          testify regarding: the operation of Uncle Sam’s restaurants; person and business financial
                                      7
                                          accounting and information; job duties and responsibilities as they pertain to
                                      8
                                          employment at Uncle Sam’s restaurants; general operations at Uncle Sam’s restaurants,
                                      9
                                          including but not limited to the hiring process, retention, and treatment of employees;
                                     10
Gordon Rees Scully Mansukhani, LPP




                                          and her claims against Defendants. (Plaintiffs object to this anticipated testimony as
   2 N. Central Avenue, Suite 2200




                                     11
                                          violative of the ruling on Plaintiffs’ Motion in Limine.)
         Phoenix, AZ 85004




                                     12
                                     13                       Bruce Norton
                                                              c/o Leon Silver
                                     14
                                                              Andrew S. Jacob
                                     15                       Gordon & Rees LLP
                                                              111 W. Monroe Street, Suite 1600
                                     16                       Phoenix, Arizona 85003
                                     17                 (Lay Witness) Plaintiff Bruce Norton (“Bruce Norton”) is expected to testify
                                     18   regarding his claims against Defendants.
                                     19
                                                              Sheriff Joseph M. Arpaio
                                     20                       c/o Michele M. Iafrate
                                                              Iafrate & Associates
                                     21                       649 N. 2nd Avenue
                                     22                       Phoenix, Arizona 85003

                                     23                 (Lay Witness) Sheriff Arpaio is expected to testify regarding his duties and

                                     24   responsibilities as Sheriff of Maricopa County, his participation in Plaintiffs’ criminal

                                     25   investigation, any public statements made in relation to Plaintiffs’ criminal case, and the

                                     26   goals and objections of the Maricopa County Sheriff’s Office.

                                     27
                                                                                      53
                                     28
                                      1
                                                                Joshua Henderson
                                      2                         c/o Michele M. Iafrate
                                                                Iafrate & Associates
                                      3                         649 N. 2nd Avenue
                                      4                         Phoenix, Arizona 85003
                                                           (Lay Witness) Detective Henderson #S1458 is employed by the Maricopa
                                      5
                                          County Sheriff’s Office and is expected to testify regarding his investigations into Plaintiff
                                      6
                                          Brett Frimmel and Plaintiff Lisa Norton, as well as Plaintiff Bret Frimmel’s restaurants
                                      7
                                          and business ventures. Detective Henderson’s expected testimony includes but is not
                                      8
                                          limited to the arrests of individual employees and of Plaintiffs, Plaintiff Frimmel’s
                                      9
                                          business and employment records, and interviews conducted with defendants and
                                     10
Gordon Rees Scully Mansukhani, LPP




                                          witnesses. (Plaintiffs object to any anticipated testimony regarding evidence obtained after
   2 N. Central Avenue, Suite 2200




                                     11
                                          January 22, 2014 as violative of the ruling on Plaintiffs’ Motion in Limine.)
         Phoenix, AZ 85004




                                     12
                                     13                         Sean Locksa
                                                                c/o Michele M. Iafrate
                                     14
                                                                Iafrate & Associates
                                     15                         649 N. 2nd Avenue
                                                                Phoenix, Arizona 85003
                                     16
                                                           (Lay Witness) Detective Locksa #S1312 is employed by the Maricopa
                                     17
                                          County Sheriff’s Office and is expected to testify regarding his participation in Plaintiffs’
                                     18
                                          criminal investigation, including any search warrants he authored related to the
                                     19
                                          investigation.
                                     20
                                     21                         Christopher Hechavarria
                                                                c/o Michele M. Iafrate
                                     22                         Iafrate & Associates
                                                                649 N. 2nd Avenue
                                     23                         Phoenix, Arizona 85003
                                     24
                                     25
                                     26
                                     27
                                                                                       54
                                     28
                                      1                    (Lay Witness) Detective Hechavarria #S1851 is employed by the Maricopa
                                      2   County Sheriff’s Office and is expected to testify regarding his participation in Plaintiffs’
                                      3   criminal investigation, including any search warrants he authored related to the
                                      4   investigation.
                                      5
                                                                 H. Martinez
                                      6                          c/o Michele M. Iafrate
                                                                 Iafrate & Associates
                                      7                          649 N. 2nd Avenue
                                      8                          Phoenix, Arizona 85003
                                                           (Lay Witness) Detective Martinez #1593 is employed by the Maricopa
                                      9
                                          County Sheriff’s Office and is expected to testify regarding his participation in Plaintiffs’
                                     10
Gordon Rees Scully Mansukhani, LPP




                                          criminal investigation, including his interview of Roberto Moran Vargas from November
   2 N. Central Avenue, Suite 2200




                                     11
                                          22, 2013, and interview of Sabrina Stark on July 17, 2013.
         Phoenix, AZ 85004




                                     12
                                     13                          D. Whelan-Gonzales
                                                                 c/o Michele M. Iafrate
                                     14
                                                                 Iafrate & Associates
                                     15                          649 N. 2nd Avenue
                                                                 Phoenix, Arizona 85003
                                     16
                                                           (Lay Witness) Sergeant Whelan-Gonzales #1789 is employed by the
                                     17
                                          Maricopa County Sheriff’s Office and is expected to testify regarding his participation in
                                     18
                                          Plaintiffs’ criminal investigation, including any supervisory activities and his assistance
                                     19
                                          or supervision of any search warrants. Sergeant Whelan-Gonzales will also testify
                                     20
                                          regarding policies and procedures of the MCSO.
                                     21
                                     22                          Christina Hopkins
                                                                 1460 E. Bell Rd.
                                     23                          Phoenix, AZ 85022
                                     24                    (Lay Witness) Ms. Hopkins is expected to testify regarding her experience
                                     25   as an employee at Uncle Sam’s, record management at the restaurant, payments made to
                                     26   employees, the hiring process, and Plaintiff Frimmel and Plaintiff Norton’s treatment of
                                     27
                                                                                       55
                                     28
                                      1   employees, including but not limited to statements made by Plaintiff Frimmel and
                                      2   Plaintiff Norton regarding the hiring of employees and statements made regarding
                                      3   immigration, documentation, and race or ethnicity. (Plaintiffs object to any evidence
                                      4   from thus witness that was not known to MCSO by January 22, 2014 as violative of the
                                      5   ruling on Plaintiffs’ Motion in Limine.)
                                      6
                                      7
                                                              Christina J. Wagner
                                      8                       c/o Clifford P. Bendau, II
                                                              The Bendau Law Firm PLLC
                                      9                       P.O. Box 97066
                                     10                       Phoenix, Arizona 85018
Gordon Rees Scully Mansukhani, LPP




                                                              Telephone: (480) 382-5176
   2 N. Central Avenue, Suite 2200




                                     11
                                                        (Lay Witness) Ms. Wagner is expected to testify regarding her experience
         Phoenix, AZ 85004




                                     12
                                          as an employee at Uncle Sam’s, wage practices, hiring process, Plaintiffs Frimmel and
                                     13
                                          Norton’s treatment of employees, including but not limited to statements made regarding
                                     14
                                          immigration, documentation, and race or ethnicity of individuals. (Plaintiffs object to any
                                     15
                                          evidence from thus witness that was not known to MCSO by January 22, 2014 as violative
                                     16
                                          of the ruling on Plaintiffs’ Motion in Limine.)
                                     17
                                                              Lieutenant Chris Jefferys
                                     18
                                                              c/o Michele M. Iafrate
                                     19                       Iafrate & Associates
                                                              649 N. 2nd Avenue
                                     20                       Phoenix, Arizona 85003
                                     21                 (Lay Witness) Lieutenant Chris Jefferys is employed by Maricopa County
                                     22   Sheriff’s Office and is expected to testify regarding training provided to Sergeant
                                     23   Henderson prior to July 18, 2013 regarding probable cause and drafting search warrant
                                     24   applications. He is also expected to testify regarding the nature and substance of all
                                     25   information and instruction provided to or available to Sergeant Henderson prior to
                                     26   January 23, 2014 explaining probable cause in relation to employer identity theft crimes.
                                     27
                                                                                      56
                                     28
                                      1
                                                              Sergeant John Little
                                      2                       c/o Michele M. Iafrate
                                                              Iafrate & Associates
                                      3                       649 N. 2nd Avenue
                                      4                       Phoenix, Arizona 85003
                                                        (Lay Witness) Sergeant Little was employed by the Maricopa County
                                      5
                                          Sheriff’s Office in the General Investigations Division. Sergeant Little instructed
                                      6
                                          MCSO’s Search and Seizure course and is expected to testify regarding course content
                                      7
                                          and teaching methods he employed to assist officers’ understanding.
                                      8
                                      9                       Dwight J. Duncan
                                                              EconLit LLC
                                     10
                                                              3200 N. Central Avenue, Suite 1850
Gordon Rees Scully Mansukhani, LPP




                                                              Phoenix, Arizona 85012
   2 N. Central Avenue, Suite 2200




                                     11
                                                        (Expert Witness) Mr. Duncan is an Economist. Mr. Duncan will testify in
         Phoenix, AZ 85004




                                     12
                                     13   conformance with his report and rebuttal report (Bates stamped 3435 003539-003597;

                                     14   3435 009615-009652). Mr. Duncan will testify that the present value of Pishka’s lost

                                     15   profit damages are approximately $772,000.

                                     16
                                                               Alex Rodrigeuz
                                     17                        Seattle, Washington
                                     18                        (206) 225-3476
                                                        (Lay Witness) Mr. Rodrigeuz is expected to testify regarding his
                                     19
                                          experience as an employee at Uncle Sam’s, record management at the restaurant,
                                     20
                                          payments made to employees, the hiring process, and Plaintiff Frimmel and Plaintiff
                                     21
                                          Norton’s treatment of employees, including but not limited to statements made by
                                     22
                                          Plaintiff Frimmel and Plaintiff Norton regarding the hiring of employees and statements
                                     23
                                          made regarding immigration, documentation, and race or ethnicity of individuals.
                                     24
                                          (Plaintiffs object to any evidence from thus witness that was not known to MCSO by
                                     25
                                          January 22, 2014 as violative of the ruling on Plaintiffs’ Motion in Limine.)
                                     26
                                     27
                                                                                     57
                                     28
                                      1
                                                                Victor Moran Vargas
                                      2                         15801 N. 29th Street, #7
                                                                Phoenix, Arizona 85032
                                      3
                                                        (Lay Witness) Mr. Vargas is expected to testify regarding his experience as
                                      4
                                          an employee at Uncle Sam’s, record management at the restaurant, payments made to
                                      5
                                          employees, the hiring process, and Plaintiff Frimmel and Plaintiff Norton’s treatment of
                                      6
                                          employees, including but not limited to statements made by Plaintiff Frimmel and Plaintiff
                                      7
                                          Norton regarding the hiring of employees and statements made regarding immigration,
                                      8
                                          documentation, and race or ethnicity of individuals. (Plaintiffs object to any evidence from
                                      9
                                          thus witness that was not known to MCSO by January 22, 2014 as violative of the ruling
                                     10
Gordon Rees Scully Mansukhani, LPP




                                          on Plaintiffs’ Motion in Limine.)
   2 N. Central Avenue, Suite 2200




                                     11                         Roberto Moran Vargas
                                                                15826 N. 32nd St. #1049
         Phoenix, AZ 85004




                                     12
                                                                Phoenix, Arizona 85032
                                     13
                                                        (Lay Witness) Mr. Vargas is expected to testify regarding his experience as
                                     14
                                          an employee at Uncle Sam’s, record management at the restaurant, payments made to
                                     15
                                          employees, the hiring process, and Plaintiff Frimmel and Plaintiff Norton’s treatment of
                                     16
                                          employees, including but not limited to statements made by Plaintiff Frimmel and Plaintiff
                                     17
                                          Norton regarding the hiring of employees and statements made regarding immigration,
                                     18
                                          documentation, and race or ethnicity of individuals. (Plaintiffs object to any evidence from
                                     19
                                          thus witness that was not known to MCSO by January 22, 2014 as violative of the ruling
                                     20
                                          on Plaintiffs’ Motion in Limine.)
                                     21
                                                              Emigdio Munoz Gonzalez
                                     22                       11229 N. 79th Drive
                                                              Peoria, Arizona 85345
                                     23
                                     24
                                     25
                                     26
                                     27
                                                                                      58
                                     28
                                      1                 (Lay Witness) Mr. Gonzalez is expected to testify regarding his experience
                                      2   as an employee at Uncle Sam’s, including the hiring process and statements made by
                                      3   Plaintiff Frimmel and Plaintiff Norton. (Plaintiffs object to any evidence from thus witness
                                      4   that was not known to MCSO by January 22, 2014 as violative of the ruling on Plaintiffs’
                                      5   Motion in Limine.)
                                      6
                                                               Valentin Villanueva-Fernandez
                                      7                        3004 E. Almeria Road, #1
                                                               Phoenix, Arizona 85008
                                      8
                                                        (Lay Witness) Mr. Villanueva-Fernandez is expected to testify regarding his
                                      9
                                          experience as an employee at Uncle Sam’s, including the hiring process and statements
                                     10
Gordon Rees Scully Mansukhani, LPP




                                          made by Plaintiff Frimmel and Plaintiff Norton. (Plaintiffs object to any evidence from
   2 N. Central Avenue, Suite 2200




                                     11
                                          thus witness that was not known to MCSO by January 22, 2014 as violative of the ruling
         Phoenix, AZ 85004




                                     12
                                          on Plaintiffs’ Motion in Limine.)
                                     13
                                     14
                                     15                        Fernando Abundez Gonzalez
                                                               3230 E. Roosevelt St., #148
                                     16                        Phoenix, Arizona 85008
                                     17                 (Lay Witness) Mr. Gonzalez is expected to testify regarding his experience
                                     18   as an employee at Uncle Sam’s, including the hiring process and statements made by
                                     19   Plaintiff Frimmel and Plaintiff Norton. (Plaintiffs object to any evidence from thus witness
                                     20   that was not known to MCSO by January 22, 2014 as violative of the ruling on Plaintiffs’
                                     21   Motion in Limine.)
                                     22
                                     23                (2)      witnesses who may be called at trial
                                     24
                                                                Sabrina Michelle Stark
                                     25                         Address Unknown

                                     26
                                     27
                                                                                      59
                                     28
                                      1                 (Lay Witness) Ms. Stark is expected to testify regarding her experience as
                                      2   an employee at Uncle Sam’s, record management at the restaurant, payments made to
                                      3   employees, the hiring process, and Plaintiff Frimmel and Plaintiff Norton’s treatment of
                                      4   employees, including but not limited to statements made by Plaintiff Frimmel and
                                      5   Plaintiff Norton regarding the hiring of employees and statements made regarding
                                      6   immigration, documentation, and race or ethnicity of individuals. (Plaintiffs object to
                                      7   any evidence from thus witness that was not known to MCSO by January 22, 2014 as
                                      8   violative of the ruling on Plaintiffs’ Motion in Limine.)
                                      9
                                                       (3)      witnesses who are unlikely to be called at trial
                                     10
Gordon Rees Scully Mansukhani, LPP




                                                              Brandon Jones
   2 N. Central Avenue, Suite 2200




                                     11                       c/o Michele M. Iafrate
                                                              Iafrate & Associates
         Phoenix, AZ 85004




                                     12
                                                              649 N. 2nd Avenue
                                     13                       Phoenix, Arizona 85003
                                     14                 (Lay Witness) Media Relations Officer Jones #A7823 is an employee of the
                                     15   Maricopa County Sheriff’s Office and is expected to testify regarding his involvement in
                                     16   Plaintiffs’ criminal matter, specifically the creation and publication of news releases and
                                     17   media issued by the Maricopa County Sheriff’s Office as it was related to Plaintiffs’
                                     18   criminal investigations and prosecution.
                                     19
                                                              Christopher Hegstrom
                                     20                       c/o Michele M. Iafrate
                                                              Iafrate & Associates
                                     21                       649 N. 2nd Avenue
                                     22                       Phoenix, Arizona 85003

                                     23
                                     24
                                     25
                                     26
                                     27
                                                                                      60
                                     28
                                      1                 (Lay Witness) Media Relations Officer Hegstrom #B1798 is an employee
                                      2   of the Maricopa County Sheriff’s Office and is expected to testify regarding his
                                      3   involvement in Plaintiffs’ criminal matter, specifically the creation and publication of
                                      4   news releases and media issued by the Maricopa County Sheriff’s Office as it was related
                                      5   to Plaintiffs’ criminal investigations and prosecution.
                                      6
                                                              Rosemary Irving
                                      7                       Address Unknown
                                      8                (Lay Witness) Ms. Irving will testify regarding the protest against Uncle

                                      9   Sam’s.

                                     10                       Kevin Westover
Gordon Rees Scully Mansukhani, LPP




                                                              c/o J. Arthur Eaves
   2 N. Central Avenue, Suite 2200




                                     11
                                                              Sanders & Parks
         Phoenix, AZ 85004




                                     12                       3030 N. Third Street, Ste. 1300
                                                              Phoenix, Arizona 85012
                                     13
                                     14                 (Lay Witness) Mr. Westover is employed by Maricopa County. He is
                                          expected to testify regarding how Maricopa County preserves e-mails pursuant to
                                     15   preservation of evidence letters and how it conducted searches of e-mails in this case.
                                     16
                                     17               Acknowledgement Statement
                                     18             Each party hereby acknowledges by signing this Joint Proposed Final
                                     19             Pretrial Order that it is responsible for ensuring that the witnesses it wishes
                                                    to call to testify are subpoenaed. Each party further understands that any
                                     20             witness a party wishes to call shall be listed on that party’s list of
                                     21             witnesses; the party cannot rely on the witness having been listed or
                                                    subpoenaed by another party.
                                     22
                                     23   7. LIST OF EXHIBITS

                                     24             The following exhibits are admissible in evidence and may be marked in

                                     25   evidence by the Courtroom Deputy:

                                     26             Plaintiffs’ Exhibits:

                                     27
                                                                                       61
                                     28
                                      1   Exhibit 7: Docket Charges Against Witnesses (GR000094-95)
                                      2   Exhibit 11: Frimmel Indictment (GR000102 - 109)
                                      3   Exhibit 12: Norton Indictment (GR000110 -117)
                                      4   Exhibit 38: Henderson Training Materials (3435 002450-2465)
                                      5
                                      6   Defendants’ Exhibits:
                                      7
                                          104. CR2013-004698 002 Emigdio Munoz Gonzalez Waiver of Preliminary
                                      8
                                               Hearing with Plea Agreement (Bates Stamped 3435 000027-000032).
                                      9
                                          105. CR2013-004698 003 Fernando Gonzalez Waiver of Preliminary Hearing
                                     10        with Plea Agreement (Bates Stamped 3435 000033-000038).
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   106. CR2013-004698 001 Valentin Villanueva Fernandez Waiver of
                                               Preliminary Hearing with Plea Agreement (Bates Stamped 3435 000039-
         Phoenix, AZ 85004




                                     12
                                               000044).
                                     13
                                          107. CR2013-004698 004 Victor Moran Vargas Waiver of Preliminary
                                     14        Hearing with Plea Agreement (Bates Stamped 3435 000045-000050).
                                     15   108. Law Enforcement Agency Certification for Significant Public Benefit
                                     16        Parole for Roberto Moran Vargas (Bates Stamped 3435 000051).

                                     17   109. LEA Significant Public Benefit Parole Authorization Form for Roberto
                                               Moran Vargas (Bates Stamped 3435 000052-000055).
                                     18
                                          116. Personnel Records for Christopher Hechavarria (Bates Stamped 3435
                                     19        001530-001816).
                                     20   117. Personnel Records for Christopher Hegstrom (Bates Stamped 3435
                                     21        001817-002049).

                                     22   118. Personnel Records for Joshua Henderson (Bates Stamped 3435 002050-
                                               002465).
                                     23
                                          119. Personnel Records for Brandon Jones (Bates Stamped 3435 002466-
                                     24        002825).
                                     25   120. Personnel Records for Sean Locksa (Bates Stamped 002826-002985).
                                     26
                                     27
                                                                         62
                                     28
                                                     121. Personnel Records for Dmitrius Whelan Gonzales (Bates Stamped 3435
                                      1
                                                          002986-003256).
                                      2
                                                     143. Criminal Employment Unit Flow Chart (Bates Stamped MELC659975).
                                      3
                                                     144. Criminal Employment Unit Operations Manual (Bates Stamped
                                      4                   MELC659976-MELC659981).
                                      5              145. Criminal Employment Unit Power Point (Bates Stamped MELC659982-
                                                          MELC660008).
                                      6
                                                     154. MCSO Policy and Procedure GJ-3 regarding Search and Seizure (Bates
                                      7
                                                          Stamped 3435 003335-003339).
                                      8
                                                     As to the following exhibits, the parties have reached the following
                                      9
                                          stipulations:
                                     10
Gordon Rees Scully Mansukhani, LPP




                                                     Plaintiffs’ Exhibits:
   2 N. Central Avenue, Suite 2200




                                     11
                                                     Defendants’ Exhibits:
         Phoenix, AZ 85004




                                     12
                                     13
                                                     As to the following exhibits, the party against whom the exhibit is to be
                                     14
                                          offered objects to the admission of the exhibit and offers the objection as stated below:
                                     15
                                                     Plaintiffs’ Exhibits:
                                     16
                                                     Exhibit 1: 3217 E. Shea Blvd. Search Warrant (GR000001 - 20) Hearsay
                                     17
                                                     Exhibit 2: 13325 E. Cochise Rd. Search Warrant (GR000021 - 40) Hearsay
                                     18
                                                     Exhibit 3: 18913 N. 83rd Ave., Search Warrant (GR000041 - 56) Hearsay
                                     19
                                                     Exhibit 4: Norton Cell Records, Search Warrant (GR000061-70) Hearsay
                                     20
                                                     Exhibit 5: Frimmel Cell Records, Search Warrant (GR000071-78) Hearsay
                                     21
                                                     Exhibit 6: Cell Data, Search Warrant (GR000083-93) Hearsay.
                                     22
                                                     Exhibit 8: Release Questionnaire with Probable Cause Statement Addendum
                                     23
                                                          (GR000096-99) Hearsay
                                     24
                                                     Exhibit 9: MCSO Press Release (July 17, 2013) Hearsay
                                     25
                                                     Exhibit 10: MCSO Press Release (Jan. 22, 2014) (GR000100-101) Hearsay
                                     26
                                     27
                                                                                      63
                                     28
                                      1   Exhibit 14: Fernando Gonzalez, Free-Talk Transcript (GR000165-198)
                                      2        Hearsay, Foundation, Not authenticated.
                                      3   Exhibit 15: Emigdio Munoz Gonzalez, Free-Talk Supp. Report (GR000199-
                                      4        204) Hearsay, Foundation, Not authenticated.
                                      5   Exhibit 16: Victor Vargas, Free-Talk (GR000205-242) Hearsay, Foundation,
                                      6        Not authenticated.
                                      7   Exhibit 17: Manuel Arredondo, Free-Talk (GR000243-302) Hearsay,
                                      8        Foundation, Not authenticated.
                                      9   Exhibit 18: Audio and Transcript of July 23, 2017 Interview of Jose Armando
                                     10        Nava Lara Hearsay, Foundation, Not authenticated.
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   Exhibit 19: MCSO Supplemental Report Charging Summary (July 17, 2013)
         Phoenix, AZ 85004




                                     12        (002723-2732) Hearsay.
                                     13   Exhibit 20: MCSO Supplemental Report Charging Summary (Jan. 22, 2014)
                                     14        (002406-2416) Hearsay.
                                     15   Exhibit 21: MCSO Shift Summary (Jan. 22, 2014) (000742-744) Hearsay.
                                     16   Exhibit 22: Medical Records, Michael Lipton (GR008607-8612) Relevance
                                     17   Exhibit 23: Medical Records Heidi Brouelette (GR008794-8811) Relevance
                                     18   Exhibit 24: Whelan-Gonzales email to Moran, Lopez, Henderson, and Locksa
                                     19        re Notes for This Week (Jan. 2, 2014) (002534) Foundation, Hearsay
                                     20   Exhibit 25: Melendres Evid. Hrng. Trans., Day 2 (390:2 to 390:6; 493:24 to
                                     21        494:2) (Apr. 22, 2015) Hearsay, Foundation, Subject of Motion in Limine,
                                     22        prejudice greatly outweighs probable value, subject to Motion in Limine
                                     23        ruling.
                                     24   Exhibit 26: Melendres Evid. Hrng. Trans., Day 3 (626:25 to 627:2) (Apr. 23,
                                     25        2015) Hearsay, Foundation, Subject of Motion in Limine, prejudice
                                     26        greatly outweighs probable value, subject to Motion in Limine ruling.
                                     27
                                                                         64
                                     28
                                      1   Exhibit 27: Melendres Evid. Hrng. Trans. Day 1 (185:1 to 185:11) (Apr. 21,
                                      2        2015) Hearsay, Foundation, Subject of Motion in Limine, prejudice
                                      3        greatly outweighs probable value, subject to Motion in Limine ruling.
                                      4   Exhibit 28: 01/22/14 ABC 15 article “Uncle Sam’s Restaurant Owner Bret
                                      5        Frimmel Arrested for Identity Theft, according to MCSO” Hearsay,
                                      6        Foundation, Relevance.
                                      7   Exhibit 29: 01/22/14 Arizona Newszap article titled “Sheriff’s Office Arrests
                                      8        Uncle Sam’s Owner” Hearsay, Foundation, Relevance.
                                      9   Exhibit 30: 01/23/14 Arizona Daily Independent article “Uncle Sam’s Owner
                                     10        Arrested for Identity Theft” Hearsay, Foundation, Relevance.
Gordon Rees Scully Mansukhani, LPP




                                          Exhibit 31: 01/23/14 Arizona Central article titled “Records: Info from Uncle
   2 N. Central Avenue, Suite 2200




                                     11
                                               Sam’s Restaurant Workers Led to Owner’s Peoria Arrest” Hearsay,
         Phoenix, AZ 85004




                                     12
                                     13        Foundation, Relevance.
                                     14   Exhibit 32: AZfamily.com article “Uncle Sam’s Owner Appears in Court,
                                     15        Released on Own Recognizance” Hearsay, Foundation, Relevance.
                                     16   Exhibit 33: 01/23/14 AZfamily.com article “Uncle Sam’s restaurant owner
                                     17        arrested for ID Theft” Hearsay, Foundation, Relevance.
                                     18   Exhibit 34: 01/23/14 My Fox Phoenix article “Uncle Sam’s Owner Arrested
                                     19        for Alleged ID Trafficking” Hearsay, Foundation, Relevance.
                                     20   Exhibit 35: 01/23/14 New Times article “Joe Arpaio’s Workplace Raid of
                                     21        Uncle Sam’s Results in First Arrest of Business Owner” Hearsay,
                                     22        Foundation, Relevance.
                                     23   Exhibit 36: 01/23/14 KPHO, Channel 5 article “AZ Restaurant Owner Accused
                                     24        of Forging IDs for Employees” Hearsay, Foundation, Relevance.
                                     25
                                     26
                                     27
                                                                         65
                                     28
                                      1               Exhibit 37: 01/23/14 Video from Channel 3 of Coverage of Frimmel Arrest
                                      2                    https://www.youtube.com/watch?v=BbDEKExbvxs;                   Hearsay,
                                      3                    Foundation, Relevance.
                                      4               Exhibit 39: Gregg Curry Expert Report Hearsay
                                      5               Exhibit 40: Gregg Curry Expert Rebuttal Report Hearsay
                                      6               Exhibit 41: Gregg Curry present-value supplement Hearsay, late disclosure,
                                      7                    subject to Motion to Strike.
                                      8               Exhibit 42: Reporter’s transcript of proceedings, March 6, 2015 Hon. Sam
                                      9                    Myers. Hearsay, Foundation, Prejudicial value greatly outweighs probable
                                     10                    value, subject to Motion in Limine ruling.
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11               Exhibit 43: Tape recording of call from Sarah Lopez Hearsay, Foundation.
                                                      Exhibit 44: Video of “The Joe Show” Relevance, Hearsay.
         Phoenix, AZ 85004




                                     12
                                     13               Exhibit 45:   Notice of Claim of Bret Frimmel for Defamation Hearsay,
                                     14               Relevance, Prejudicial Value greatly outweighs probable value.
                                     15               Exhibit 46: Notice of Claim of Brett Frimmel for Wrongful Arrest Hearsay,
                                     16               Relevance, Prejudicial Value greatly outweighs probable value.
                                     17               Exhibit 47:   Notice of Claim of Lisa Norton for Defamation Hearsay,
                                     18               Relevance, Prejudicial Value greatly outweighs probable value.
                                     19               Exhibit 48: Notice of Claim of Lisa Norton for Wrongful Arrest Hearsay,
                                     20               Relevance, Prejudicial Value greatly outweighs probable value.
                                     21               Exhibit 49: Video of Interview of Bret Frimmel by Deputy Henderson
                                     22               taken on January 22, 2014 Hearsay, Relevance.
                                     23               Exhibit 50: 01/22/14 6PM Video from Channel 3 of Coverage of
                                     24               Frimmel Arrest: 54341 KTVK 2014-01-22 1800 Uncle Sams 02m26s Hearsay,
                                     25   Relevance
                                     26               Exhibit 51: September 5, 2019 Facebook Post on Moon Valley, AZ
                                     27
                                                                                      66
                                     28
                                      1              Facebook Page (GR008812) Subject to Motion to Strike, Late Disclosure of
                                      2   9/8/19, Hearsay, Foundation.
                                      3       Exhibit 52: April 15, 2015 Minute Entry from Judge Myers in CR2014-103633, State
                                      4              v. Frimmel
                                      5   Objection. Non-disclosure. Plaintiffs submitted their first disclosure on February 5, 2016.
                                      6   From that date until today, Plaintiffs never disclosed. Subject to Motion in Limine Ruling.
                                      7   Hearsay.
                                      8       Exhibit 53: Maricopa County Sheriff’s Office Supplemental Report Regarding Free
                                      9              Talk Interview of Valentin Villanueva Fernandez, September 30, 2013
                                     10   Objection. Non-disclosure. Plaintiffs submitted their first disclosure on February 5, 2016.
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   From that date until today, Plaintiffs never disclosed.          Hearsay.     Foundation not
         Phoenix, AZ 85004




                                     12   authenticated.
                                     13       Exhibit 54: Transcript of Interview of Valentin Villanueva Fernandez, September 30,
                                     14              2013
                                     15   Objection. Non-disclosure. Plaintiffs submitted their first disclosure on February 5, 2016.
                                     16   From that date until today, Plaintiffs never disclosed.          Hearsay.     Foundation not
                                     17   authenticated.
                                     18              Defendants’ Exhibits:
                                     19        Exhibit 100 - Uncle Sam’s ADP Legal Contract (Bates Stamped 3435 000001-
                                     20        000014).

                                     21        Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                     22        this case – whether Defendants Arpaio and Henderson misrepresented what
                                               information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                     23        were arrested, see FRE 401 and 402. There is no claim that Defendants
                                               misrepresented what was in this exhibit. Plaintiffs further object on the basis of
                                     24        hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine No. 3.
                                     25
                                               Exhibit 101 - DR13-008988 Supplement Follow-up Interview of Alex Rodriguez
                                     26        dated 7-18-13 (Bates Stamped 3435 000015-000016).
                                     27
                                                                                       67
                                     28
                                      1
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                      2   this case – whether Defendants Arpaio and Henderson misrepresented what
                                          information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                      3   were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                      4   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.

                                      5
                                          Exhibit 102 - DR13-189120 Supplement Interview of Alex Rodriguez dated 9-13-
                                      6
                                          13 (Bates Stamped 3435 000017-000019).
                                      7
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                      8   this case – whether Defendants Arpaio and Henderson misrepresented what
                                      9   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                     10   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   Exhibit 103 - DR13-189120 Supplement Interview of Christina Hopkins dated 11-
                                          19-13 (Bates Stamped 3435 000020-000026).
         Phoenix, AZ 85004




                                     12
                                     13        Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the
                                     14            issues in this case – whether Defendants Arpaio and Henderson
                                                   misrepresented what information MCSO had on January 22, 2014 when
                                     15            Mr. Frimmel and Mrs. Norton were arrested, see F
                                     16   RE 401 and 402. Plaintiffs further object on the basis of hearsay and lack of
                                     17   foundation.

                                     18   See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                     19   Exhibit 110. DR13-189120 Supplement Interview of Roberto Moran Vargas dated
                                     20   11-22-13 (Bates Stamped 3435 000056-000057).

                                     21   Exhibit 111 - DR13-189120 Supplement regarding Roberto Moran Vargas dated
                                          12-17-13 (Bates Stamped 3435 000058-000059).
                                     22
                                     23   Objection. Best evidence is the transcript of this interview. Seiler v. Lucas Films,
                                          808 F.2d 1316 (9th Cir. 1986). Further, the report is inadmissible hearsay. See also
                                     24   Plaintiffs’ Motion in Limine No. 2.
                                     25   Exhibit 112 - DR13-008988 Supplement Interview of Sabrina Stark dated 10-30-12
                                     26   (Bates Stamped 3435 000060-000061).

                                     27
                                                                                  68
                                     28
                                      1
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                      2   this case – whether Defendants Arpaio and Henderson misrepresented what
                                          information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                      3   were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                      4   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.

                                      5   Exhibit 113 - Attorney General Office’s Correspondence to Maricopa County
                                          Sheriff’s Office regarding Declining Prosecution of Deputy Henderson (Bates
                                      6
                                          Stamped 3435 000922).
                                      7
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                      8   this case – whether Defendants Arpaio and Henderson misrepresented what
                                      9   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                     10   hearsay and lack of foundation.
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11   Exhibit 114 - CR2014-103633 State v. Frimmel, et al., Josh Henderson Deposition
                                          Transcript (Bates Stamped 3435 000923-001086).
         Phoenix, AZ 85004




                                     12
                                     13   Objection. Plaintiffs object on the basis that Defendant Henderson’s prior
                                     14   testimony is hearsay unless offered by the opposing party.

                                     15   Exhibit 115 - DR13-189120 Continued Interview of Jose Manuel Arredondo-
                                          Paramo dated 1-15-14 (Bates Stamped 3435 001147-001153).
                                     16
                                     17   Objection. Plaintiffs object as the best evidence is the transcript of this interview.
                                          Seiler v. Lucas Films, 808 F.2d 1316 (9th Cir. 1986). Further, the report is
                                     18   inadmissible hearsay. See also Plaintiffs’ Motion in Limine No. 2.
                                     19
                                          Exhibit 122 - Audio from Uncle Sam’s workplace investigation regarding C.
                                     20   Anthony (Bates Stamped MELC628269).
                                     21   Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                     22   this case – whether Defendants Arpaio and Henderson misrepresented what
                                          information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                     23   were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                          hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                     24
                                     25   Exhibit 123 - Audio from Uncle Sam’s workplace investigation regarding Marcial
                                          Gonzales (Bates Stamped MELC628270).
                                     26
                                     27
                                                                                  69
                                     28
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                      1
                                          this case – whether Defendants Arpaio and Henderson misrepresented what
                                      2   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                      3   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                      4
                                          Exhibit 124 - Audio from Uncle Sam’s workplace investigation regarding E. Savala
                                      5   (Bates Stamped MELC628271).
                                      6
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                      7   this case – whether Defendants Arpaio and Henderson misrepresented what
                                          information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                      8   were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                      9   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.

                                     10   Exhibit 125 - Audio from Uncle Sam’s workplace investigation regarding Emigdio
Gordon Rees Scully Mansukhani, LPP




                                          Munoz (Bates Stamped MELC628272).
   2 N. Central Avenue, Suite 2200




                                     11
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
         Phoenix, AZ 85004




                                     12
                                          this case – whether Defendants Arpaio and Henderson misrepresented what
                                     13   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                     14   were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                          hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                     15
                                          Exhibit 126 - Audio from Uncle Sam’s workplace investigation regarding J.
                                     16   Armando Nava Lazas (Bates Stamped MELC628273; MELC628273).
                                     17
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                     18   this case – whether Defendants Arpaio and Henderson misrepresented what
                                     19   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                     20   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                     21   Exhibit 127 - Audio from Uncle Sam’s workplace investigation regarding Rene’
                                     22   Ramirez (Bates Stamped MELC628274)

                                     23   Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                          this case – whether Defendants Arpaio and Henderson misrepresented what
                                     24
                                          information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                     25   were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                          hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                     26
                                     27
                                                                                  70
                                     28
                                          Exhibit 128 - Audio from Uncle Sam’s workplace investigation regarding Valentin
                                      1
                                          Villanueva (Bates Stamped MELC628275; MELC628291-MELC628292).
                                      2
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                      3   this case – whether Defendants Arpaio and Henderson misrepresented what
                                      4   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                      5   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                      6
                                          Exhibit 129 - Audio from Uncle Sam’s workplace investigation regarding Victor
                                      7   Moran Vargas (Bates Stamped MELC628276; MELC628293).

                                      8   Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                      9   this case – whether Defendants Arpaio and Henderson misrepresented what
                                          information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                     10   were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
Gordon Rees Scully Mansukhani, LPP




                                          hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
   2 N. Central Avenue, Suite 2200




                                     11
                                          Exhibit 130 - Audio from Uncle Sam’s workplace investigation regarding J.
         Phoenix, AZ 85004




                                     12
                                          Aguilar (Bates Stamped MELC628277).
                                     13
                                     14   Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                          this case – whether Defendants Arpaio and Henderson misrepresented what
                                     15   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                     16   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                     17
                                          Exhibit 131 - Audio from Uncle Sam’s workplace investigation regarding Fernando
                                     18   Gonzalez (Bates Stamped MELC628278).
                                     19
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                     20   this case – whether Defendants Arpaio and Henderson misrepresented what
                                          information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                     21   were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                     22   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.

                                     23   Exhibit 132 - Audio from Uncle Sam’s workplace investigation regarding Christina
                                          Hopkins (Bates Stamped MELC628279-MELC628280).
                                     24
                                     25   Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                          this case – whether Defendants Arpaio and Henderson misrepresented what
                                     26   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                     27
                                                                                  71
                                     28
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                      1
                                          hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                      2
                                          Exhibit 133 - Audio from Uncle Sam’s workplace investigation regarding D. Porter
                                      3   (Bates Stamped MELC628281).
                                      4
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                      5   this case – whether Defendants Arpaio and Henderson misrepresented what
                                          information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                      6
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                      7   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.

                                      8
                                      9   Exhibit 134 - Audio from Uncle Sam’s workplace investigation regarding free talk
                                          Emigdio Gonzalez (Bates Stamped MELC628282).
                                     10
Gordon Rees Scully Mansukhani, LPP




                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
   2 N. Central Avenue, Suite 2200




                                     11   this case – whether Defendants Arpaio and Henderson misrepresented what
                                          information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
         Phoenix, AZ 85004




                                     12
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                     13   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                     14
                                          Exhibit 135 - Audio from Uncle Sam’s workplace investigation regarding free talk
                                     15   Fernando Abundez Gonzalez (Bates Stamped MELC628283).
                                     16   Exhibit 136 - Audio from Uncle Sam’s workplace investigation regarding Jade
                                          Gardner (Bates Stamped MELC628284).
                                     17
                                     18   Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                          this case – whether Defendants Arpaio and Henderson misrepresented what
                                     19   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                     20   were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                          hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                     21
                                     22
                                          137. Audio from Uncle Sam’s workplace investigation regarding free talk Jose
                                     23         Manuel Arredondo-Perramo (Bates Stamped MELC628286-
                                     24         MELC628286).
                                     25   Exhibit 138 - Audio from Uncle Sam’s workplace investigation regarding Marcie
                                          Zestrijan (Bates Stamped MELC628287).
                                     26
                                     27
                                                                                  72
                                     28
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                      1
                                          this case – whether Defendants Arpaio and Henderson misrepresented what
                                      2   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                      3   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                      4
                                          Exhibit 139 - Audio from Uncle Sam’s workplace investigation regarding Rene
                                      5   Ramirez (Bates Stamped MELC628288).
                                      6
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                      7   this case – whether Defendants Arpaio and Henderson misrepresented what
                                          information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                      8   were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                      9   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.

                                     10   140. Audio from Uncle Sam’s workplace investigation regarding R. Moran Vargas
Gordon Rees Scully Mansukhani, LPP




                                          (Bates Stamped MELC628289).
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12   Exhibit 141 - Audio from Uncle Sam’s workplace investigation regarding Sabrina
                                     13   Stark (Bates Stamped MELC628290).

                                     14   Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                          this case – whether Defendants Arpaio and Henderson misrepresented what
                                     15
                                          information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                     16   were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                          hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                     17
                                     18   Exhibit 142 - Criminal Employment Unit Tips redacted (Bates Stamped
                                          MELC630938-MELC657815).
                                     19
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                     20
                                          this case – whether Defendants Arpaio and Henderson misrepresented what
                                     21   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                     22   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine Nos. 2 and 3.
                                     23
                                          Exhibit 146 - News Videos regarding Uncle Sam’s Investigation – Civil Suit-
                                     24   Channel 13 (Bates Stamped 3435 003285).
                                     25   Objection. Hearsay not subject to an exception.
                                     26
                                     27
                                                                                  73
                                     28
                                          Exhibit 147 - News Videos regarding Uncle Sam’s Investigation (Bates Stamped
                                      1
                                          3435 003286).
                                      2
                                          Objection. Plaintiffs object on the basis of hearsay not subject to an exception.
                                      3
                                      4   Exhibit 148 - News Videos regarding Uncle Sam’s Investigation – Carrie Lake
                                          (Bates Stamped 3435 003287).
                                      5
                                          Objection. Plaintiffs object on the basis of hearsay not subject to an exception.
                                      6
                                      7   Exhibit 149 - Pleadings and other documents in the United States Department of
                                          Justice, Executive Office for Immigration Review Before the Office of the Chief
                                      8   Administrative Hearing Officer, case # 15A00073, United States of America v.
                                      9   Frimmel Management, LLC. (Bates Stamped 3435 003292-003305).

                                     10   Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
Gordon Rees Scully Mansukhani, LPP




                                          this case – whether Defendants Arpaio and Henderson misrepresented what
   2 N. Central Avenue, Suite 2200




                                     11   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                          were arrested, see FRE 401 and 402. Also prejudicial under FRE 403. Plaintiffs
         Phoenix, AZ 85004




                                     12
                                          further object on the basis of hearsay and lack of foundation. See also Plaintiffs’
                                     13   Motion in Limine No 3. Plaintiffs further object to the listing of the entire file
                                     14   related to this matter as one exhibit, which may include documents which are
                                          objectionable on a number of different bases.
                                     15
                                          Exhibit 150 - Redacted Version of Workplace investigation re Uncle Sam’s
                                     16   Investigation (Bate Stamped MELC606455-606500; MELC0606507;
                                     17   MELC606510-607776; MELC607796-607814; MELC607834-607917;
                                          MELC607937-607960; MELC607971-607984; MELC607991-607997;
                                     18   MELC6080116-608018; MELC608025-608027; MELC608034-609536).
                                     19
                                          Objection. Plaintiffs object hearsay not subject to an exception. See also Plaintiffs’
                                     20   Motion in Limine No. 2.
                                     21   Exhibit 150-1 JWI Reports and Accurint Reports (Bates Stamped MELC606914-
                                     22   607394)

                                     23   Objection. Plaintiffs object on the basis of hearsay not subject to an exception. See
                                          also Plaintiffs’ Motion in Limine No. 2. Exhibit No. 150-1 is a compilation of
                                     24
                                          some 481 pages of various documents, and therefore Plaintiffs object on the basis
                                     25   of relevance, prejudice, lack of foundation, cumulative evidence, and overbreadth.
                                     26   Exhibit 150-2 Accurint and JWI reports (Bates Stamped MELC607395-60776,
                                     27
                                                                                  74
                                     28
                                          MELC607796-607841)
                                      1
                                      2   Objection. Plaintiffs object on the basis of hearsay not subject to an exception. See
                                          also Plaintiffs’ Motion in Limine No. 2. Exhibit No. 150-2 is a compilation of
                                      3   some 428 pages of various documents, and therefore Plaintiffs object on the basis
                                      4   of relevance, prejudice, lack of foundation, cumulative evidence, and overbreadth.

                                      5   Exhibit 150-3 Incident Reports, supplemental reports, Arizona Corporation
                                          Commission Documents, Surveillance Reports, Photos, Search Warrants, DES
                                      6
                                          documents, Social Security Requests, Victim Contact Reports, Victim Request
                                      7   Waiver Forms, and Search Logs (Bates Stamped MELC607842-607917,
                                          MELC607937-607960, MELC607971-607984, MELC607991—607997,
                                      8   MELC608016-608018, MELC608025-608027; MELC608034-608251).
                                      9   Objection. Plaintiffs object on the basis of hearsay not subject to an exception. See
                                          also Plaintiffs’ Motion in Limine No. 2. Exhibit No. 150-3 is a compilation of
                                     10   some 345 pages of various documents, and therefore Plaintiffs object on the basis
Gordon Rees Scully Mansukhani, LPP




                                          of relevance, prejudice, lack of foundation, cumulative evidence, and overbreadth.
   2 N. Central Avenue, Suite 2200




                                     11
                                          Exhibit 150-4 Supplements, Pre-booking Information Sheets, ADP documents,
         Phoenix, AZ 85004




                                     12
                                          Search Logs, W-4s, Employment Applications, Time Schedules, JWI Reports,
                                     13   Accurint Reports (Bates Stamped MELC608252-608691)
                                     14
                                          Objection. Plaintiffs object on the basis of hearsay not subject to an exception. See
                                     15   also Plaintiffs’ Motion in Limine No. 2. Exhibit No. 150-4 is a compilation of
                                          some 440 pages of various documents, and therefore Plaintiffs object on the basis
                                     16   of relevance, prejudice, lack of foundation, cumulative evidence, and overbreadth.
                                     17
                                          Exhibit 150-5 JWI Reports and Accurint Reports (Bates Stamped MELC608692-
                                     18   609112)
                                     19
                                          Objection. Plaintiffs object hearsay not subject to an exception. See also Plaintiffs’
                                     20   Motion in Limine No. 2. Exhibit No. 150-5 is a compilation of some 421 pages of
                                          various documents, and therefore Plaintiffs object on the basis of relevance,
                                     21   prejudice, lack of foundation, cumulative evidence, and overbreadth.
                                     22
                                          Exhibit 150-6 JWI Reports, Accurint Reports, Search Warrants, Booking Records,
                                     23   Homeland Security Documents, Tips, and Photos (Bates Stamped MELC609113-
                                          609536)
                                     24
                                     25   Objection. Plaintiffs object on the basis of hearsay not subject to an exception. See
                                          also Plaintiffs’ Motion in Limine No. 2. Exhibit No. 150-6 is a compilation of
                                     26   some 428 pages of various documents from various sources, and therefore
                                     27
                                                                                 75
                                     28
                                          Plaintiffs object on the basis of relevance, prejudice, lack of foundation, cumulative
                                      1
                                          evidence, and overbreadth.
                                      2
                                          Exhibit 151 - Redacted Version of Workplace investigation re Uncle Sam’s Owner-
                                      3   Brett Frimmel Investigation (Bate Stamped MELC629330-630937).
                                      4
                                          Objection. Plaintiffs object on the basis of hearsay not subject to an exception. See
                                      5   also Plaintiffs’ Motion in Limine No. 2.
                                      6
                                          Exhibit 151-1- Search Warrants, Response to Search Warrant, Supplemental
                                      7   Reports, Briefing Summaries, Homeland Security Documents, LEA Authorization
                                          Forms, and Interviews (Bates Stamped MELC629639-630066).
                                      8
                                      9   Objection. Plaintiffs object on the basis of hearsay not subject to an exception. See
                                          also Plaintiffs’ Motion in Limine No. 2. Exhibit No. 151-1 is a compilation of
                                     10   some 428 pages of various documents, and therefore Plaintiffs object on the basis
Gordon Rees Scully Mansukhani, LPP




                                          of relevance, prejudice, lack of foundation, cumulative evidence, and overbreadth.
   2 N. Central Avenue, Suite 2200




                                     11
                                          Exhibit 151-2 – Interviews, Supplements, Unemployment Wage Reports, W2s, and
         Phoenix, AZ 85004




                                     12
                                          ADP documents (Bates Stamped MELC630067-630532)
                                     13
                                     14   Objection. Plaintiffs object on the basis of hearsay not subject to an exception. See
                                          also Plaintiffs’ Motion in Limine No. 2. Exhibit No. 151-2 is a compilation of
                                     15   some 466 pages of various documents, and therefore Plaintiffs object on the basis
                                          of relevance, prejudice, lack of foundation, cumulative evidence, and overbreadth.
                                     16
                                     17   Exhibit 151-3 – W2, Supplemental Reports, Wage Inquiry, Food Inspection
                                          Reports, Food Handler Cards, Court of Appeals Special Action Opinion, Photos
                                     18   (Bates Stamped MELC63053-630937)
                                     19
                                          Objection. Plaintiffs object on the basis of hearsay not subject to an exception. See
                                     20   also Plaintiffs’ Motion in Limine No. 2. Exhibit No. 151-3 is a compilation of
                                          some 404 pages of various documents, and therefore Plaintiffs object on the basis
                                     21   of relevance, prejudice, lack of foundation, cumulative evidence, and overbreadth.
                                     22
                                          Exhibit 152 - Frimmel Smoke Shop Protest Photo (Bates Stamped 3435 003314).
                                     23
                                          Objection. Plaintiffs object on the basis that this exhibit is irrelevant to the issues in
                                     24
                                          this case – whether Defendants Arpaio and Henderson misrepresented what
                                     25   information MCSO had on January 22, 2014 when Mr. Frimmel and Mrs. Norton
                                          were arrested, see FRE 401 and 402. Plaintiffs further object on the basis of
                                     26   hearsay and lack of foundation. See also Plaintiffs’ Motion in Limine No. 3.
                                     27
                                                                                  76
                                     28
                                      1
                                               Exhibit 153 - Redacted Search Warrant 2014 000711 (Bates Stamped 3435
                                      2                  003315-003325).
                                      3        Exhibit 155 – December 31, 2009 DES Quarterly Wage Reports (Bates Stamped
                                                         MELC607998-608015)
                                      4
                                               Exhibit 156 – March 31, 2012 DES Quarterly Wage Reports (Bates Stamped
                                      5
                                                         MELC607961-607970)
                                      6
                                               Exhibit 157-September 30, 2012 US Tax and Wage Reports (Bates Stamped
                                      7                  MELC607895-607990)
                                      8        Exhibit 158-December 31, 2012 US Tax and Wage Reports (Bates Stamped
                                                         MELC608019-608024)
                                      9
                                               Exhibit 159-March 31, 2013 US Tax and Wage Reports (Bates Stamped
                                     10
Gordon Rees Scully Mansukhani, LPP




                                                         MELC608028-608033)
   2 N. Central Avenue, Suite 2200




                                     11
                                               Exhibit 160-Social Security Administration Verification (Bates Stamped
         Phoenix, AZ 85004




                                     12                  MELC606501-606506)
                                     13        Exhibit 161-Match no Match (Bates Stamped MELC606508-606509)
                                     14        Exhibit 162-Search Warrant 2013-006575 (Bates Stamped MELC607777-607795)
                                     15        Exhibit 163-Search Warrant 2013-006574 (Bates Stamped MELC607815-607833)
                                     16        Exhibit 164-Search Warrant 2013-0006576 (Bates Stamped MELC607918-
                                     17                  607936)

                                     18        Exhibit 165-EconLit Expert Report (Bates Stamped 3435 003559-003597)

                                     19        Objection. Plaintiffs object on the basis of hearsay not subject to an exception.
                                     20        Exhibit 166-EconLit Rebuttal Expert Report (Bates Stamped 3435 009615-009652)
                                     21
                                               Objection. Plaintiffs object on the basis of hearsay not subject to an exception.
                                     22
                                     23   8. LIST OF DEPOSITIONS
                                     24             Depositions that may be used at trial. Portions to be read or submitted at trial
                                     25   and counter designations are identified by page and line number.
                                     26       See Exhibit A hereto
                                     27
                                                                                      77
                                     28
                                      1         See Exhibit A regarding objections to the designations.
                                      2                Acknowledgement Statement
                                      3          Each party hereby acknowledges by signing this Joint Proposed Final Pretrial
                                                 Order that any deposition not listed as provided herein will not be allowed at
                                      4
                                                 trial, absent showing of good cause.
                                      5
                                          9. MOTIONS IN LIMINE
                                      6
                                                 Each party hereby acknowledges by signing this Joint Proposed Final Pretrial
                                      7
                                                 Order that Motions in Limine have been filed separately and responded to in
                                      8          accordance with the Order Setting Final Pretrial Conference.
                                      9
                                          10.    LIST OF PENDING MOTIONS
                                     10
                                                N/A
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11
                                          11.    JURY DEMAND
         Phoenix, AZ 85004




                                     12
                                                The parties stipulate that the request for a jury trial was timely and properly made.
                                     13
                                          12.    JURY TRIAL PLEADINGS
                                     14
                                                 Each party hereby acknowledges by signing this Joint Proposed Final Pretrial
                                     15          Order that Joint Proposed Jury Instructions, Joint Proposed Voir Dire
                                                 Questions and Lists, and Joint Proposed Forms of Verdict have been filed
                                     16
                                                 separately in accordance with the Order Setting Final Pretrial Conference and
                                     17          are incorporated herein by reference.
                                     18
                                          13.    BENCH TRIAL
                                     19
                                                Not applicable.
                                     20
                                          14.    ESTIMATED LENGTH OF TRIAL
                                     21
                                                Jury Selection – 9 hours
                                     22
                                                Opening Statements – 1.0 hour for Plaintiffs, 1 hours. for Defendants
                                     23
                                                Plaintiffs’ Case (including rebuttal, if any – 30 hours
                                     24
                                                Defendants’ Case – 20 hours
                                     25
                                                Closing arguments – 2.0 hours for Plaintiffs; 2 hours for Defendants
                                     26
                                     27
                                                                                       78
                                     28
                                      1         Total – 65 hours
                                      2   15.   PROPOSED TRIAL DATES
                                      3         March 17 – March 20, 2020
                                      4         March 24 – March 27, 2020
                                      5         March 31 – April 3, 2020
                                      6
                                      7   16.   PROCEDURES FOR EXPEDITING TRIAL
                                      8         1. Read / provide list of stipulated facts to jury.
                                      9   17.   CERTIFICATIONS
                                     10         By signing this Joint Proposed Final Pretrial Order, the undersigned counsel
Gordon Rees Scully Mansukhani, LPP




                                                for each of the parties in this action do hereby certify and acknowledge the
   2 N. Central Avenue, Suite 2200




                                     11
                                                following:
         Phoenix, AZ 85004




                                     12
                                                     1.    All discovery has been completed.
                                     13
                                                     2.    The identity of each witness has been disclosed to opposing counsel.
                                     14
                                                     3. Each exhibit list herein: (1) is in existence; (2) is numbered; and (3)
                                     15              has been disclosed and shown to opposing counsel.
                                     16              4. The parties have complied in all respects with the mandates of the
                                                     Court’s Rule 16 Case Management Order and the Order Setting Final
                                     17
                                                     Pretrial Conference.
                                     18
                                                     5. The parties have made all of the disclosures required by the Federal
                                     19              Rules of Civil Procedure (unless otherwise previously ordered to the
                                                     contrary).
                                     20
                                                     6. The parties acknowledge that once this Joint Proposed Final Pretrial
                                     21
                                                     Order has been signed and lodged by the parties, no amendments to the
                                     22              Order can be made without leave of Court.
                                     23
                                          18.   MODIFICATION OF FINAL PRETRIAL ORDER
                                     24
                                                Each party hereby acknowledges by signing this Joint Proposed Final Pretrial
                                     25         Order that the Court may, in order to prevent manifest injustice or for good
                                                cause shown, at the trial of the action or prior thereto upon application of
                                     26
                                     27
                                                                                        79
                                     28
                                                counsel for either party, made in good faith, or upon the motion of the Court,
                                      1
                                                modify the Final Pretrial Order upon such conditions as the Court may deem
                                      2         just and proper.
                                      3
                                      4
                                      5
                                      6
                                          APPROVED AS TO FORM AND CONTENT:
                                      7
                                      8
                                          /s/ Leon B. Silver
                                      9
                                               Attorney for Plaintiffs
                                     10
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11
                                          /s/ J. Arthur Eaves                              /s/ Michele Iafrate__________
         Phoenix, AZ 85004




                                     12
                                               Attorney for Defendant                      Attorney for Individual Defendants
                                     13        Maricopa County                             (Arpaio, Henderson,
                                                                                           Hechavarria, and Locksa)
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                                                                     80
                                     28
                                                                     CERTIFICATE OF SERVICE
                                      1
                                      2         I hereby certify that on July 2, 2020, I electronically transmitted the foregoing
                                      3   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
                                      4   Notice of Electronic Filing to the following CM/ECF registrants:
                                      5
                                                                  Michele M. Iafrate (miafrate@iafratelaw.com)
                                      6                               Attorney for Individual Defendants
                                      7
                                                                 J. Arthur Eaves (artie.eaves@sandersparks.com)
                                      8                        Robin E. Burgess (robin.burgess@sandersparks.com)
                                      9                                  Attorneys for Maricopa County

                                     10
Gordon Rees Scully Mansukhani, LPP
   2 N. Central Avenue, Suite 2200




                                     11
         Phoenix, AZ 85004




                                     12
                                     13   By: Angelina Chavez
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                                                                     81
                                     28
